Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 1 of 71 PageID 7702




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

 HEALTHPLAN SERVICES, INC.,

       Plaintiff,
 v.                                        Case No. 8:18-cv-2608-SDM-AAS

 RAKESH DIXIT, FERON
 KUSTOMARKOS, E-INTEGRATE,
 INC., KNOWMENTUM, INC, and
 MEDIA SHARK PRODUCTIONS, INC.,

       Defendants.
 ______________________________________/

                    REPORT AND RECOMMENDATION

       HealthPlan Services, Inc. (HealthPlan) moves for default judgment,

 monetary damages, and a permanent injunction against Rakesh Dixit, E-

 Integrate, Inc., Knowmentum, Inc., and Media Shark Productions, Inc. (the

 Dixit defendants). (Doc. 306, Ex. 1). HealthPlan also requests its attorney’s

 fees and expenses. (Doc. 306, Ex. 4). The undersigned recommends

 HealthPlan’s motion be GRANTED in part and DENIED in part.

 I.    BACKGROUND

       A.    Procedural History

       In the original complaint, HealthPlan alleges Mr. Dixit, Ms. Feron

 Kutsomarkos, E-Integrate, Media Shark, and Knowmentum violated the


                                      1
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 2 of 71 PageID 7703




 Defend Trade Secrets Act and the Florida Deceptive Unfair Trade Practices

 Act, and engaged in unfair competition and copyright infringement in violation

 of the Copyright Act. (Doc. 1, ¶¶ 73–115). HealthPlan asserts Mr. Dixit and

 Ms. Kutsomarkos engaged in vicarious acts of copyright infringement, and

 they induced the copyright infringement of E-Integrate, Media Shark, and

 Knowmentum. (Id. at ¶¶ 116–37). HealthPlan alleges E-Integrate and Media

 Shark breached their respective contracts with HealthPlan. (Id. at ¶¶ 138–51).

       In November 2018, Ms. Kutsomarkos and E-Integrate moved to dismiss

 HealthPlan’s complaint for failure to state a claim and failure to join an

 indispensable party. (Doc. 25). In December 2018, Mr. Dixit, Media Shark, and

 Knowmentum also moved to dismiss HealthPlan’s complaint for failure to state

 a claim. (Doc. 32). Although HealthPlan responded to the motions to dismiss

 (Docs. 33, 40), HealthPlan also amended its complaint (Doc. 37).

       The amended complaint includes the same eight counts as the original

 complaint. (Doc. 37). Mr. Dixit, Media Shark, and Knowmentum renewed their

 motion to dismiss. (Doc. 49). Ms. Kutsomarkos and E-Integrate answered the

 amended    complaint,   asserted   affirmative   defenses, and alleged    two

 counterclaims for breach of contract and unfair and deceptive trade practices.

 (Doc. 53). HealthPlan moved to strike Ms. Kutsomarkos’s and E-Integrate’s

 answers and affirmative defenses and also moved to dismiss their
                                       2
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 3 of 71 PageID 7704




 counterclaims. (Docs. 54, 56). An April 4, 2019 order denied Mr. Dixit’s, Media

 Shark’s, and Knowmentum’s motion to dismiss. (Doc. 76, p. 9). The order also

 granted in part HealthPlan’s motion to strike Ms. Kutsomarkos’s and E-

 Integrate’s answers and dismissed Ms. Kutsomarkos’s and E-Integrate’s

 breach of contract counterclaim. (Id.).

       Mr. Dixit, Media Shark, and Knowmentum answered and asserted

 affirmative defenses. (Doc. 80). Ms. Kutsomarkos and E-Integrate amended

 their answers, asserted affirmative defenses, and alleged the same two

 counterclaims. (Doc. 83). HealthPlan answered and asserted affirmative

 defenses in reply to the counterclaims. (Doc. 98).

       As the case proceeded through discovery, the court held multiple

 discovery hearings to address numerous discovery disputes. (See Doc. 289, pp.

 2–7 (detailing discovery hearings and motions)). In response to Mr. Dixit’s

 discovery abuses and spoliation of Ms. Kutsomarkos’s laptop, HealthPlan

 moved for default judgment. (Doc. 273). The undersigned recommended the

 court grant HealthPlan’s motion for default and the Clerk enter default against

 Mr. Dixit and his corporate entities, E-Integrate, Knowmentum, and Media

 Shark. (Doc. 289). However, the undersigned did not recommend default




                                           3
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 4 of 71 PageID 7705




 against Ms. Kutsomarkos. (Id. at pp. 30–31).1

          An August 21, 2020 order adopted the undersigned’s report and

 recommendation. (Doc. 294). The Clerk entered default against Mr. Dixit and

 his corporate entities. (Docs. 295, 296, 297, 298). The court gave HealthPlan

 leave to file a renewed motion for default judgment to substantiate damages.

 (Doc. 294, p. 3).

          HealthPlan timely renewed its motion for default judgment (Doc. 306),

 which Mr. Dixit opposes (Doc. 314, Ex. 2).

          B.    Facts

          HealthPlan is a nationwide provider of sales, benefits administration,

 retention, reform, and technology solutions to insurance and managed care

 industries. (Doc. 37, ¶ 15). Beginning in 2011, HealthPlan began to develop

 ExchangeLink®, a technologically advanced software platform to be used by

 insurance and managed care companies. (Id. at ¶ 14).

          HealthPlan owns extensive trade secrets that relate to ExchangeLink®

 including: (1) ExchangeLink® coding; (2) confidential pricing arrangements,

 strategies, and practices; (3) market intelligence and research with

 ExchangeLink® software; (4) pricing systems used with ExchangeLink®




 1   Ms. Kutsomarkos filed a petition of bankruptcy in Michigan. (See Doc. 286).
                                             4
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 5 of 71 PageID 7706




 software; (5) proprietary client lists and marketing research about clients and

 prospective clients; (6) methods for training and educating its customers and

 prospective customers about the strategic use of ExchangeLink® system; (7)

 process and flow used in the onboarding process; and (8) the intricacies of

 enrollment processing. (Id. at ¶ 28). HealthPlan owns the right, title, and

 interest in the copyrights for ExchangeLink® software and all the associated

 marketing and promotional materials (HealthPlan Copyrighted Materials).

 (Id. at ¶ 32). The HealthPlan Copyrighted Materials included seven copyright

 registrations issued from the United States Copyright Office to HealthPlan.

 (Id. at ¶ 33).

       HealthPlan hired many contractors, subcontractors, and employees to

 help develop this software. The contractors included Ultramatics, Mr. Dixit,

 and Mr. Dixit’s company E-Integrate. (Id. at ¶ 18). Mr. Dixit and E-Integrate

 continued the development of the ExchangeLink® system software code and

 had complete access to every aspect of ExchangeLink®, including source and

 object code. (Id. at ¶¶ 18–19). In May 2013, HealthPlan hired Mr. Dixit to be

 Vice President of the Links Core Product Development, and he supervised and

 managed various aspects of ExchangeLink® development. (Id. at ¶¶ 37–38).

       In 2013, Mr. Dixit directed those working on the coding components of

 the project to upload their work to a cloud-based source code library and
                                       5
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 6 of 71 PageID 7707




 restricted HealthPlan’s access to the library. (Id. at ¶¶ 39–40). This gave Mr.

 Dixit exclusive control over the entire ExchangeLink® platform. (Id. at ¶ 40).

 In December 2013, HealthPlan demanded access to the source code library, but

 Mr. Dixit, through his company E-Integrate, refused and stated that

 HealthPlan owed E-Integrate over $500,000 and he would give HealthPlan

 access only after HealthPlan paid the money. (Id. at ¶¶ 41–45).

        E-Integrate then offered to return the source code in exchange for a long-

 term contract and up-front payments of $775,420.69, which was the amount

 owed to E-Integrate from Ultramatics. (Id. at ¶ 47). HealthPlan had paid

 Ultramatics in full for the work of E-Integrate. (Id. at ¶ 48). In January 2014,

 HealthPlan and E-Integrate signed a consulting agreement (HealthPlan-EI

 Agreement) in which Mr. Dixit represented that he had returned the source

 code and kept no copy of it. (Id. at ¶¶ 51–52). The HealthPlan-EI Agreement

 strictly prohibited Mr. Dixit and E-Integrate from retaining a copy of the

 source code. (Id. at ¶ 54). Shortly after, HealthPlan severed all ties with E-

 Integrate and terminated Mr. Dixit’s employment. (Id. at ¶ 56).

       Ms. Kutsomarkos2 and her company Media Shark contracted with



 2The court previously denied HealthPlan’s motion for default judgment against Ms.
 Kutsomarkos. (See Docs. 289, 294). Still, Ms. Kutsomarkos’s role and actions at
 HealthPlan are relevant for addressing HealthPlan’s claims for default judgment
 against the Dixit defendants.
                                        6
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 7 of 71 PageID 7708




 HealthPlan to commercialize, market, and promote ExchangeLink®. (Id. at ¶

 21). Under the Media Shark Agreement, Media Shark could not perform any

 activities or services for others and could not disclose HealthPlan’s confidential

 information to third parties. (Id. at ¶ 137–38). Ms. Kutsomarkos’s role afforded

 her access to HealthPlan’s confidential pricing arrangements, lists, and

 identification of clients and prospective clients; process and flow systems used

 in the onboarding process; new client rates; the intricacies of how enrollments

 are processed; and the actual scripts and presentations HealthPlan used to sell

 and educate prospective clients. (Id. at ¶ 23).

       After Mr. Dixit’s termination, he and E-Integrate retained a copy of the

 source code and many of HealthPlan trade secrets. (Id. at ¶ 60). While still

 working for HealthPlan, Ms. Kutsomarkos and Media Shark worked with Mr.

 Dixit to develop a software platform known as “Fit.” (Id. at ¶¶ 60–61). “Fit”

 was a rebranding of ExchangeLink®. (Id. at ¶ 61). Also, by working with Ms.

 Kutsomarkos, Mr. Dixit had access to HealthPlan’s copyrighted marketing

 materials and used them in the “Fit” demonstration package. (Id. at ¶¶ 62–65).

 In 2014, after learning of Ms. Kutsomarkos’s and Media Shark’s involvement

 with Mr. Dixit, HealthPlan terminated its relationship with Ms. Kutsomarkos




                                         7
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 8 of 71 PageID 7709




 and Media Shark.3 (Id. at ¶ 71).

       Mr. Dixit induced Dr. Michael Bojkovic, among others, 4 to invest in his

 development of “Fit.” (Id. at ¶ 86). Dr. Bojkovic invested $1,001,325. (Doc. 306,

 Ex. 1, Annex 1). When Dr. Bojkovic asked questions about the lack of progress

 on developing “Fit,” Ms. Kutsomarkos, at Mr. Dixit’s direction, used the same

 presentation she developed for HealthPlan to assure Dr. Bojkovic the software

 platform was being developed. (Id.). As time progressed, the relationship

 between Dr. Bojkovic and Mr. Dixit became strained and Dr. Bojkovic asked

 Mr. Dixit to transfer the project to him. (Id.). At Mr. Dixit’s direction, Ms.

 Kutsomarkos lead the project transfer meeting. (Id.). However, Dr. Bojkovic

 never received the “Fit” platform and sued multiple entities, including Mr.

 Dixit, Knowmentum, Media Shark, and Ms. Kutsomarkos, for this deception

 and the return of his $1,001,325 investment. (Id.).

 II.   LEGAL STANDARD

       A defendant who defaults is deemed to have admitted all well-pleaded

 allegations of fact in a complaint. Buchanan v. Bowman, 820 F.2d 359, 361

 (11th Cir. 1987) (quoting Nishimatsu Constr. Co., Ltd. v. Houston Nat’l Bank,


 3In April 2018, Ms. Kutsomarkos transferred Media Shark to Mr. Dixit. (Doc. 306,
 Ex. 1, Annex 3, 4).

 4Taking the well-pleaded allegations of HealthPlan’s complaint as true, Mr. Dixit
 deceived more investors for hundreds of thousands of dollars. (Doc. 37, ¶ 70).
                                          8
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 9 of 71 PageID 7710




 515 F.2d 1200, 1206 (5th Cir. 1975)5 (internal quotation marks omitted)).

 Complaints need not contain detailed factual allegations, but there must be

 “more than an unadorned, the defendant unlawfully harmed me accusation.”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Frazier v. Absolute

 Collection Service, Inc., 767 F. Supp. 2d 1354, 1362 (N.D. Ga. 2011) (Thrash,

 J.) (considering declaration testimony, well-pleaded allegations in complaint,

 and reasonable inferences from such allegations to determine whether a

 plaintiff stated claims for relief).

       Although default judgment on liability accepts well-pleaded allegations

 as true, allegations about damages are not automatically accepted. Miller v.

 Paradise of Port Richey, Inc., 75 F. Supp. 2d 1342, 1346 (M.D. Fla. 1999)

 (Bucklew, J.). The court must instead determine the amount and types of

 damages to award. Id. (citation omitted); see also Fed. R. Civ. P. 55(b) (stating

 the court may conduct hearings to determine the amount of damages to award).

       The court need not conduct a hearing under Rule 55(b) if the record

 clearly establishes the amount of damages. Giovanno v. Fabec, 804 F.3d 1361,

 1366 (11th Cir. 2015) (citations omitted). Detailed affidavits alone can

 establish the amount of damages. Adolph Coors Co. v. Movement Against


 5Decisions by the former Fifth Circuit issued before October 1, 1981, are binding as
 precedent in the Eleventh Circuit. See Bonner v. City of Prichard, Ala., 661 F.2d 1206,
 1207 (11th Cir.1981) (en banc).
                                           9
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 10 of 71 PageID 7711




  Racism and the Klan, 777 F.2d 1538, 1543–44 (11th Cir. 1985) (citations

  omitted). Here, HealthPlan provides detailed affidavits and records clearly

  establishing the amount of damages it requests.

           “A plaintiff must also establish that the damages sought are reasonable

  under the circumstances.” Armadillo Distribution Enterprises, Inc. v. Hai Yun

  Musical Instruments Manufacture Co., 142 F. Supp. 3d 1245, 1252 (M.D. Fla.

  2015) (Honeywell, J.). The trial judge has “considerable latitude in determining

  the amount of the damages” when ruling on a motion for default judgment.

  Patray v. Nw. Publ’g, Inc., 931 F. Supp. 865, 869 (S.D. Ga. 1996) (Edenfield,

  C.J.).

  III.     ANALYSIS

           A.   Claims

           HealthPlan sued the Dixit defendants for violating the Defend Trade

  Secrets Act (Count I), engaging in common law unfair competition (Count III),

  and engaging in copyright infringement (Count IV). HealthPlan sued Mr.

  Dixit, E-Integrate, and Media Shark for violating the Florida Deceptive and

  Unfair Trade Practices Act (Count II). HealthPlan also sued Mr. Dixit for

  contributory copyright infringement (Count V) and vicarious copyright

  infringement (Count VI). HealthPlan sued E-Integrate and Media Shark for

  breach of contract (Counts VII and VIII). (Doc. 37).
                                          10
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 11 of 71 PageID 7712




              1.     Violation of Defend Trade Secrets Act by the Dixit
                     Defendants (Count I)

                     a.    Liability

        To prevail on a Defend Trade Secrets Act (DTSA) claim, the plaintiff

  must show “(1) that the plaintiff possessed a ‘trade secret,’ (2) that the plaintiff

  ‘took reasonable measures’ to protect the trade secret, and (3) that the

  defendant used or disclosed the trade secret despite a duty to maintain

  secrecy.” ProV Int’l Inc. v. Lucca, No. 8:19-cv-978-T-23AAS, 2019 WL 5578880,

  at *2 (M.D. Fla. Oct. 29, 2020) (Merryday, J.) (quoting Trinity Graphics, USA,

  Inc. v. Tervis Tumbler Co., 320 F. Supp. 3d 1285, 1293 (M.D. Fla. 2018)

  (Bucklew, J.)); see also 18 U.S.C. § 1836(b)(1).6

        HealthPlan possesses trade secrets, including the information in the

  source code and the confidential business information (pricing, marketing

  strategies, and customer lists). (See Doc. 37, ¶¶ 28, 73); see also Marlite, Inc. v.

  Eckenrod, No. 09-22607-Civ, 2011 WL 39130, at *5 (S.D. Fla. Jan. 5, 2011)

  (concluding customer lists and pricing information are trade secrets), aff’d sub

  nom. Marlite, Inc. v. Am. Canas, 453 F. App’x 938 (11th Cir. 2012); Advice



  6 Under Section 1836, the trade secret must relate to a product or service used in
  interstate commerce. 8 U.S.C. § 1836(b)(1). HealthPlan used its trade secrets in
  services and products sold, shipped, and ordered in interstate commerce. (Doc. 37, ¶
  74). HealthPlan has its principal place of business in Tampa, Florida but serves all
  fifty states. (See id. at ¶ 9).
                                           11
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 12 of 71 PageID 7713




  Interactive Group v. Web.com Group, Inc., No. 3:17-cv-801-J-39MCR, 2017 WL

  6554409, at *7 (M.D. Fla. Oct. 20, 2017) (Davis, J.) (concluding software is a

  trade secret).

         HealthPlan requires all contractors and employees to enter into written

  confidentiality agreements when the contractors and employees have access to

  HealthPlan’s trade secrets. (Doc. 37, ¶¶ 26–27). HealthPlan contracted with E-

  Integrate and Media Shark. (Doc. 37, Exs. 1, 2). HealthPlan takes reasonable

  and necessary steps to protect its trade secrets, identifies its trade secrets as

  confidential, password protects them, restricts access to certain contractors

  and employees, and does not share its trade secrets with third parties unless

  during the course of confidential business communications. (Doc. 37, ¶¶ 29–

  30).

         The Dixit defendants misappropriated HealthPlan’s trade secrets when

  they repackaged the misappropriated copy of ExchangeLink® as “Fit” and

  included the HealthPlan Copyrighted Materials in their “Fit” demonstration

  package. (Id. at ¶¶ 59–62). HealthPlan in fact required the Dixit defendants to

  enter into the confidentiality agreements prohibiting the use of the trade

  secrets information other than assisting HealthPlan’s development of

  ExchangeLink®. (Id. at ¶ 26). HealthPlan used its trade secrets in services and

  products sold, shipped, and ordered in interstate commerce. (Id. at ¶ 74).
                                         12
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 13 of 71 PageID 7714




  HealthPlan has its principal place of business in Tampa, Florida but serves all

  fifty states.7 (See id. at ¶ 9). HealthPlan developed ExchangeLink® to connect

  insurance companies and managed care providers within the United States to

  distribution channels. (Id. at ¶ 1).

        Thus, the well-pleaded allegations of HealthPlan’s complaint establish

  the Dixit defendants’ liability for violating the DTSA.

                     b.    Damages

        HealthPlan requests an award of $2,481,936 8 in unjust enrichment

  damages for the Dixit defendants’ misappropriation of HealthPlan’s trade

  secrets under the DTSA. (Doc. 306, Ex. 1, p. 16). HealthPlan determined that

  award is equal to the developmental costs Mr. Dixit avoided by using

  HealthPlan’s trade secrets. (Id. at pp. 17–18). HealthPlan’s damages request

  can be broken down into four parts: (1) $1,152,351.00 for foundational work

  developing ExchangeLink®; (2) $821,833.00 for developing ExchangeLink®

  Management Console used to resolve discrepancies and report daily activity;

  (3) $535,515.00 for work on ExchangeLink® system component that is



  7See HealthPlan Services, https://healthplan.saleslinkportal.com/ (last visited May
  27, 2021).

  8Although HealthPlan’s motion requests $2,481,937, this report uses the documents
  provided as attachments to Mr. Prysner’s affidavit to determine the total amount of
  damages is actually $2,481,936. (See Doc. 306, Ex. 2, Annex 2).
                                          13
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 14 of 71 PageID 7715




  necessary to receive, translate, and send messages with other systems; and (4)

  timing related credit of $27,763.00 to another general ledger account that dealt

  with the necessary enhancements of ExchangeLink®. (Doc. 306, Ex. 2, Annex

  2; Doc. 306, Ex. 3, ¶ 36).

        Under the DTSA, the court may award “damages for unjust enrichment

  caused    by    misappropriation       of   the    trade    secret.”   18    U.S.C.

  § 1836(b)(3)(B)(i)(II).9 A     defendant’s unjust      enrichment due to         the

  misappropriation of trade secrets may be measured in several ways including

  “value of the plaintiff’s lost profits, the defendant’s actual profits from the use

  of the trade secret, the value a reasonably prudent investor would have paid

  for the trade secret, the developmental costs the defendant avoided by the

  misappropriation, and a reasonable royalty.” Wellogix, Inc. v. Accenture,

  L.L.P., 716 F.3d 867, 879 (5th Cir. 2013). Several circuits have awarded

  damages in the form of avoided research and development costs when the

  defendant gains a head start in the development and competition by using

  misappropriated trade secrets. Id.; see also E.J. Brooks Co. v. Cambridge Sec.

  Seals, No. 12-CV-2937 (LAP), 2015 WL 9704079, at *5 (S.D.N.Y. Dec. 23, 2015)


  9Under DTSA, a party could also seek an award for damages of actual loss caused by
  the misappropriation of the trade secret or “the damages caused by the
  misappropriation measured by imposition of liability for a reasonable royalty for the
  misappropriator’s unauthorized disclosure or use of trade secret.” 18 U.S.C. §
  1836(b)(3)(B)(i)(I), (III).
                                         14
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 15 of 71 PageID 7716




  (collecting cases from Second, Third, Fifth, Sixth, Ninth, and Tenth Circuits).

        Thus, the report will calculate the unjust enrichment award by

  determining the developmental costs the Dixit defendants avoided by using

  HealthPlan’s trade secrets. HealthPlan submits two affidavits to support is

  request for $2,481,936 in damages. (See Doc. 306, Exs. 2, 3).

        Dennis Prysner, the Senior Vice President for Healthcare Reform at

  HealthPlan, submitted an affidavit detailing the work done by HealthPlan to

  develop the ExchangeLink® system. (Doc. 306, Ex. 2). Mr. Prysner explained

  HealthPlan identified four areas of Internal Development Software (IDS) that

  related to developing the source code used in ExchangeLink®. (Id. at ¶23). Mr.

  Prysner also stated there are other costs and resources that related to the

  development of the source code, but those costs and resources also included

  significant funds that did not relate to developing the source code. (Id. at ¶ 24).

  Because of the overlap with other projects, Mr. Prysner noted the four areas of

  IDS are true development costs, but HealthPlan’s requested total from those

  four areas is significantly less than what HealthPlan actually spent to develop

  the source code. (Id.).

        Despite giving Mr. Dixit extra time to respond to HealthPlan’s motion,

  Mr. Dixit’s short response only addresses Mr. Prysner’s decision to provide the

  affidavit for HealthPlan. (Doc. 314, Ex. 2). Mr. Dixit objects to HealthPlan’s
                                          15
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 16 of 71 PageID 7717




  “counsel’s suggestion that Dennis Prysner was ever aware of the costs and

  spreadsheets maintained for the purpose of ‘damage calculations.’” (Id. at p. 2).

  Mr. Dixit also states he was directly involved in the creation and maintenance

  of the spreadsheets HealthPlan provided to support its damages request, but

  makes no argument to chip away at the amount of damages requested. (Id. at

  pp. 2–3).

        John Plumpe, a Managing Director of Epsilon Economics (an economic

  consulting firm), submitted an affidavit supporting Mr. Prysner’s affidavit and

  the evidence to support Mr. Prysner’s affidavit. (Doc. 306, Ex. 3). Mr. Plumpe

  concluded the amount requested by HealthPlan ($2,481,936) is only part of the

  money HealthPlan spent to develop the source code. (Id. at ¶ 4). Mr. Plumpe

  opined those requested damages are actually the minimum amount of

  expenses the Dixit defendants avoided by using the misappropriated trade

  secrets. (Id. at ¶ 5). Mr. Plumpe supports his opinion with five credible reasons

  based on the evidence provided: (1) HealthPlan only included expenses

  incurred in the IDS 100% attributable to developing the source code; (2)

  HealthPlan included no expenditures that were less than 100% attributable to

  developing the source code; (3) HealthPlan included no expenditures dated

  after 2015; (4) HealthPlan only included personnel costs and did not include

  external costs, such as purchased third-party software expenses; and (5)
                                         16
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 17 of 71 PageID 7718




  HealthPlan included no developmental costs for other trade secrets and

  confidential information the Dixit defendants misappropriated. (Id.).

        Because the Dixit defendants misappropriated HealthPlan’s trade

  secrets, the Dixit defendants were able to simply rebrand and reuse

  HealthPlan’s software and so incurred no typical developmental costs. Thus,

  HealthPlan is entitled to unjust enrichment damages.

        Because the Dixit defendants willfully and maliciously misappropriated

  the trade secrets, HealthPlan also requests an award of $4,963,872 10 in

  exemplary damages, which is twice the $2,481,936 HealthPlan requests for

  unjust enrichment damages. (Doc. 306, Ex. 1, p. 19). Under the DTSA, if a trade

  secret is willfully and maliciously misappropriated, a plaintiff is entitled to

  exemplary damages in an amount no more than double the actual or unjust

  enrichment damages. 18 U.S.C. § 1836(b)(3)(C).

         Taking the well-pleaded allegations in HealthPlan’s complaint as true,

  the Dixit defendants willfully and maliciously misappropriated HealthPlan’s

  trade secrets. The Dixit defendants withheld HealthPlan’s source code from

  HealthPlan. Then, even after promising not to keep a copy, the Dixit


  10HealthPlan’s motion requests $4,963,847 in exemplary damages. This is likely a
  scrivener’s error and should be $ 4,963,874 (which is twice the $2,491,937 HealthPlan
  requests for unjust enrichment damages). However, HealthPlan’s unjust enrichment
  damages amount was incorrectly calculated and should have been $2,481,936, which
  makes exemplary damages of $4,963,872.
                                            17
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 18 of 71 PageID 7719




  defendants kept a copy and used it to create the same system under a different

  name. The Dixit defendants then solicited and received investments from a

  third party to “support” the development of a system created from those trade

  secrets. HealthPlan is entitled to exemplary damages for the Dixit defendants’

  willful and malicious misappropriation of HealthPlan’s trade secrets.

        Thus, for Count I, HealthPlan should be awarded $2,481,936 in unjust

  enrichment damages and $4,963,872 in exemplary damages against the Dixit

  defendants, jointly and severally.

              2.    Violation of Florida Deceptive and Unfair Trade
                    Practices Act by Mr. Dixit, E-Integrate, and Media
                    Shark (Count II)

                    a.    Liability

        The Florida Deceptive and Unfair Trade Practices Act (FDUTPA)

  proscribes “[u]nfair methods of competition, unconscionable acts or practices,

  and unfair or deceptive acts or practices in the conduct of any trade or

  commerce.” Fla. Stat. § 501.204(1). The statute’s stated purpose is “[t]o protect

  the consuming public and legitimate business enterprises from those who

  engage in unfair methods of competition, or unconscionable, deceptive, or

  unfair acts or practices in the conduct of any trade or commerce.” Fla. Stat.

  § 501.202(2).

        To state a claim for damages, a plaintiff must allege “(1) a deceptive act
                                         18
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 19 of 71 PageID 7720




  or unfair practice, (2) causation, and (3) actual damages.” State v. Beach Blvd

  Auto. Inc., 139 So. 3d 380, 393 (Fla. 1st DCA 2014); see also Crmsuite Corp. v.

  General Motors Co., No. 8:20-cv-762-T-02-WFJ-AAS, 2020 WL 5898970, at *4

  (M.D. Fla. Oct. 5, 2020) (Jung, J.). “A deceptive practice is one that is likely to

  mislead consumers, and an unfair practice is one that ‘offends established

  public policy’ or is ‘immoral, unethical, oppressive, unscrupulous or

  substantially injurious to consumers.’” Bookworld Trade, Inc. v. Daughters of

  St. Paul, Inc., 532 F. Supp. 2d 1350, 1364 (M.D. Fla. 2007) (quoting Rollins,

  Inc. v. Butland, 951 So. 2d 860, 869 (Fla. 2d DCA 2006)).

        “[W]hile the claimant would have to prove that there was an injury or

  detriment to consumers in order to satisfy all of the elements of a FDUTPA

  claim, the claimant does not have to be a consumer to bring the claim.”

  Caribbean Cruise Line, Inc. v. Better Business Bureau of Palm Beach Cty., Inc.,

  169 So. 3d 164, 169 (Fla. 4th DCA 2015) (emphasis in the original). If the

  claimant has suffered a loss caused by deceptive act or unfair conduct, the

  claimant may recover actual damages. Fla. Stat. § 501.211(2). Actual damages

  do not include consequential damages, such as future lost profits. See Siever v.

  BWGaskets, Inc., 669 F. Supp. 2d 1286, 1294 (M.D. Fla. 2009) (Fawsett, J.).

  But courts have determined that past lost profits are actual damages. See

  Global Tech Led, LLC. v. Hilumz Int’l Corp., No. 2:15-cv-553-FtM-29CM, 2017
                                          19
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 20 of 71 PageID 7721




  WL 588669, at *9 (M.D. Fla. Feb. 14, 2017) (Steele, J.) (collecting cases).

        Mr. Dixit, E-Integrate, and Media Shark engaged in an unfair practice

  when using HealthPlan’s intellectual property, including trade secrets and

  copyrighted material, to induce others to invest in a company in which Mr.

  Dixit repackaged HealthPlan’s trade secrets into “Fit.” (Doc. 37, ¶ 86). Mr.

  Dixit, E-Integrate, and Media Shark engaged in a deceptive act by then using

  HealthPlan’s intellectual property to rebrand, repackage, and pass off

  HealthPlan’s intellectual property as “Fit.” (Id.). By rebranding the same

  system under a different name, Mr. Dixit, E-Integrate, and Media Shark

  directly competed with HealthPlan. (Id.).

        Dr. Bojkovic sued Mr. Dixit, E-Integrate, and Media Shark for fraud

  related to “Fit.” (Id. at ¶ 58; Doc. 306, Ex. 1, Annex 1). Dr. Bojkovic invested

  $1,001,325 in developing “Fit” but received no product for the money he

  invested. (Doc. 306, Ex. 1, Annex 1). Mr. Dixit, E-Integrate, and Media Shark

  did not deliver works exclusively to HealthPlan, instead they shared the works

  with third parties. (Doc. 37, ¶ 89). “[A]ny injury resulting from an unfair or

  deceptive practice occurring in trade or commerce is a ‘consumer injury’” as

  broadly construed under FDUPTA. Crmsuite Corp., 2020 WL 5898970, at *6.

  HealthPlan adequately pleaded Dr. Bojkovic experienced an injury from Mr.

  Dixit’s, E-Integrate’s, and Media Shark’s deceptive practices. (See Doc. 37, ¶
                                         20
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 21 of 71 PageID 7722




  89).11 Additionally, HealthPlan was harmed because it did not exclusively

  receive the demonstration package for ExchangeLink®. (See Doc. 306, Ex. 1,

  Annex 1).

        HealthPlan requests the profits realized by Mr. Dixit, E-Integrate, and

  Media Shark for the deceptive and unfair trade practices. (Doc. 306, Ex. 1, p.

  28). Thus, HealthPlan requests actual damages of past lost profits, specifically

  the amount Dr. Bojkovic invested in developing “Fit” which was a repackaged

  and rebranded version of HealthPlan’s ExchangeLink®.

        Thus, the well-pleaded allegations of HealthPlan’s complaint establish

  Mr. Dixit’s, E-Integrate’s, and Media Shark’s liability for violating FDUTPA.

                     b.     Damages

        HealthPlan requests the past lost profits that Mr. Dixit, E-Integrate, and

  Media Shark received from their deceptive and unfair practices. (Doc. 306, Ex.

  1, p. 20). Although this report recommends providing HealthPlan with past

  lost profits under the copyright infringement claim, the successful FDUTPA

  claim bolsters HealthPlan’s request for past lost profits.

        Florida law limits a party’s recovery under FDUTPA to actual damages,



  11In the state court litigation, Dr. Bojkovic alleged Mr. Dixit engaged in unfair acts
  and deceptive practices related to Dr. Bojkovic’s investment in Mr. Dixit’s company
  to develop “Fit.” See Bojkovic v. Dixit, 2016-CA-001246 (Sixth Judicial Circuit
  Florida).
                                            21
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 22 of 71 PageID 7723




  plus attorney’s fees and costs, but does not include punitive damages. Fla. Stat.

  § 501.211(2); see also Brexendorf v. Bank of America, N.A., No. 6:17-cv-2065-

  Orl-37GJK, 2018 WL 7252954, at *2 (M.D. Fla. Oct. 15, 2018) (Kelly, J.). Under

  FDUTPA, actual damages are generally “those damages recoverable at

  common law.” Rollins, Inc. v. Heller, 454 So. 2d 580, 585 (Fla. 3d DCA 1984).

        For a consumer claim’s under FDUTPA, the consumer’s actual damages

  can be (1) the purchase price if the product is worthless; or (2) the difference

  between value of the product when it was received and the value of the product

  as it has been advertised. Id. This calculation is meaningless in the context of

  a competitor’s claim under FDUTPA because the “competitor has not

  purchased a worthless product, [but] the competitor has lost business and

  profits.” ATD LLC v. Alarm Protection Tech. Fla., LLC, No. 12-80898-CIV-

  RYSKAMP/HOPKINS, 2013 WL 11276119, at *5 (S.D. Fla. April 18, 2013)

  (Ryskamp, J.). Thus, actual damages under FDUTPA for a competitor is the

  “actual lost profits” suffered by the unfair trade practices. Id. Here, the Dixit

  defendants secured their revenue from Dr. Bojkovic by using HealthPlan’s

  intellectual property as their own. Thus, HealthPlan lost profits it would have

  made if Dr. Bojkovic had contracted with HealthPlan for the system.

        Because this report already recommends awarding HealthPlan the past

  lost profits under the copyright infringement claim, this report recommends no
                                         22
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 23 of 71 PageID 7724




  more damages for HealthPlan prevailing on its FDUTPA claim, but instead

  simply notes the same damages are available under the FDUTPA claim.

              3.    Common Law Unfair Competition by the Dixit
                    Defendants (Counts III)

        To a state a claim for unfair competition under Florida common law, the

  plaintiff must show a “deceptive or fraudulent conduct of a competitor and

  likelihood of consumer confusion.” Donald Frederick Evans and Associates, Inc.

  v. Continental Homes, Inc., 785 F.2d 897, 914 (11th Cir. 1986); see also M.G.B.

  Homes, Inc. v. Ameron Homes, Inc., 903 F.2d 1486, 1494 (11th Cir. 1990).

  Florida common law of unfair competition is an “umbrella for all statutory and

  nonstatutory causes of action arising out of business conduct which is contrary

  to honest practice in industrial or commercial matters.” Am. Heritage Life Ins.

  Co. v. Heritage Life Ins. Co., 494 F.2d 3, 14 (5th Cir. 1974), abrogated on other

  grounds by B&B Hardware, Inc. v. Hargis Indus., Inc., 575 U.S. 138 (2015).

        The Dixit defendants engaged in deceptive and fraudulent conduct. The

  Dixit defendants, after agreeing in writing not to keep a copy, surreptitiously

  retained a copy of HealthPlan’s source code used in ExchangeLink®. (Doc. 37,

  ¶ 59). The Dixit defendants then used the source code to create a software

  platform, “Fit,” that was identical in every material way to ExchangeLink®.

  (Id. at ¶ 58). To market “Fit,” the Dixit defendants used exactly the same


                                         23
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 24 of 71 PageID 7725




  marketing script as used in HealthPlan’s marketing scripts, identical

  marketing materials, and identical presentations to market ExchangeLink®.

  (Id. at ¶¶ 67–68). The Dixit defendants then sought investors for their own

  system “Fit” by using the HealthPlan Copyrighted Materials and HealthPlan’s

  trade secrets used to create ExchangeLink®. (Id. at ¶¶ 70, 92(a)).

        Although HealthPlan’s complaint satisfies the first element of alleging

  wrongful conduct by the Dixit defendants, HealthPlan alleges no facts

  supporting consumer confusion. HealthPlan vaguely alleges the Dixit

  defendants’ deceptive acts “have caused and are likely to continue to cause

  confusion, mistake, or deception of the public.” (Doc. 37, ¶ 92(c)). Although

  HealthPlan does detail the Dixit defendants’ use of trade secrets to create

  exactly the same software platform HealthPlan developed, HealthPlan does

  not allege that any consumers, including Dr. Bojkovic, bought the Dixit

  defendants’ “Fit” platform under the misconception that such system was

  HealthPlan’s ExchangeLink® platform.

        Thus, even taking the well-pleaded allegations of HealthPlan’s

  complaint as true, HealthPlan fails to establish the Dixit defendants’ liability

  for common law unfair competition (Count III). Because HealthPlan has not

  sufficiently pleaded its common law unfair competition claim, it cannot recover

  damages related to that claim.
                                        24
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 25 of 71 PageID 7726




              4.     Copyright Infringement by the Dixit Defendants
                     (Count IV)

                     a.    Liability

        To establish a prima facie case of copyright infringement, a plaintiff

  must prove: “(1) ownership of a valid copyright, and (2) copying of constituent

  elements of the work that are original.” Feist Publ’ns, Inc. v. Rural Tel. Serv.

  Co., Inc., 499 U.S. 340, 361 (1991).

        To satisfy Feist’s first prong, “a plaintiff must prove that the work . . . is

  original   and   that   the   plaintiff   complied   with   applicable   statutory

  formalities.” Bateman v. Mnemonics, Inc., 79 F.3d 1532, 1541 (11th Cir. 1996)

  (internal quotations and citations omitted). In a judicial proceeding, a

  “certificate of registration made before or within five years after first

  publication of the work shall constitute prima facie evidence of the validity of

  the copyright and of the facts stated in the certificate.” 17 U.S.C. § 410(c). Once

  the plaintiff produces a certificate of registration, “the burden shifts to the

  defendant to demonstrate why the claim of copyright is invalid.”

  Bateman, 79 F.3d at 1541.

        For Feist’s first prong, HealthPlan established ownership of all rights,

  title, and interest in the copyrights for ExchangeLink® and the HealthPlan

  Copyrighted Materials and holds a copyright registration certificate from the


                                            25
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 26 of 71 PageID 7727




  United States Copyright Office. (Doc. 37, ¶¶ 32, 100). HealthPlan did not

  provide a copy of the registration but provided the names and the copyright

  registration numbers. (Id. at ¶ 33). Upon review of the Copyright Catalog,

  HealthPlan created the HealthPlan Copyrighted Materials between 2014 and

  2016, and HealthPlan registered them with the Register of Copyrights in

  2018.12 Since the effective date of the copyright registration is “before or within

  five years after first publication of the work,” HealthPlan’s copyright

  registration of the HealthPlan Copyrighted Materials constitutes “prima facie

  evidence of the validity of the copyright and the facts stated in the

  certificate.” 17 U.S.C. § 410(c). Based on the well-pleaded allegations in the

  complaint and the evidence of copyright registration for the HealthPlan

  Copyrighted Materials, HealthPlan established Feist’s first prong.

        To satisfy Feist’s second prong, the plaintiff must establish the “alleged

  infringer actually copied plaintiff’s copyrighted material.” Latimer v. Roaring

  Toyz, Inc., 601 F.3d 1224, 1233 (11th Cir. 2010). The factual proof of copying is

  only part of satisfying Feist’s second prong. A plaintiff “must also prove that

  ‘the copying of copyrighted material was so extensive that it rendered the



  12  Public Copyright Catalog-Basic Search, United States Copyright Office
  https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?DB=local&PAGE=First (last visited
  May 26, 2021) (finding the HealthPlan Copyrighted Materials by searching copyright
  registration numbers).
                                            26
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 27 of 71 PageID 7728




  offending and copyrighted works substantially similar.’” Id. (quoting Lotus

  Dev. Corp. v. Borland Int’l, Inc., 49 F.3d 807, 813 (1st Cir. 1995)).

        For Feist’s second prong, the Dixit defendants “prepared derivative

  works based on the HealthPlan Copyrighted Materials and used the derivative

  works in a video presentation to promote “Fit” to at least Dr. Bojkovic. (Doc.

  37, ¶¶ 101–04; Doc. 37, Exs. 3–6, 8). The Dixit defendants knew “Fit” copied

  the infringed works of HealthPlan (which they knew HealthPlan copyrighted),

  knew they did not have permission to exploit HealthPlan’s works, and knew

  their acts constituted copyright infringement. (Doc. 37, ¶¶ 106–09). By using

  the HealthPlan Copyrighted Materials, specifically the scripts, for the “Fit”

  demonstrations, the Dixit defendants’ demonstration was substantially

  similar to the demonstrations HealthPlan used for ExchangeLink®. (See id. at

  ¶¶ 68, 101–02). Based on the well-pleaded allegations in the complaint,

  HealthPlan established Feist’s second prong.

        Thus, the well-pleaded allegations of HealthPlan’s complaint establish

  the Dixit defendants’ liability for copyright infringement.

                     b.    Damages

        Under the Copyright Act, the infringer of a copyright is liable for either

  actual damages and profits or statutory damages. 17 U.S.C. § 504(a). For

  actual damages and profits,
                                          27
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 28 of 71 PageID 7729




        [t]he copyright owner is entitled to recover the actual damages
        suffered by him or her as a result of the infringement, and any
        profits of the infringer that are attributable to the infringement
        and are not taken into account in computing the actual damages.
        In establishing the infringer’s profits, the copyright owner is
        required to present proof only of the infringer’s gross revenue, and
        the infringer is required to prove his or her deductible expenses
        and the elements of profit attributable to factors other than the
        copyrighted work.

  17 U.S.C. § 504(b).

        HealthPlan requests only the profits the Dixit defendants received from

  their agreement with Dr. Bojkovic. (Doc. 306, Ex. 1, pp. 19–20). HealthPlan’s

  documentation supports that the Dixit defendants received gross revenue of at

  least $1,001,32513 from the use of the HealthPlan Copyrighted Materials. (Id.

  at p. 20). HealthPlan argues the Dixit defendants have shown no deductible

  expenses. (Id.). The Dixit defendants do not address this category of damages,

  let alone show any deductible expenses. (See Doc. 314, Ex. 2).

        In a claim for profits, “the plaintiff must show a causal relationship

  between the infringement and profits.” Pronman v. Styles, 676 F. App’x 846,

  848 (11th Cir. 2017). Here, HealthPlan demonstrated the Dixit defendants

  used the HealthPlan Copyrighted Materials in their scheme to induce Dr.


  13 In the documentation to support HealthPlan’s request for damages, HealthPlan
  appears to make a scrivener’s error. HealthPlan states the Dixit defendants’ gross
  revenue from Dr. Bojkovic of $1,001,345.00. (See Doc. 306, Ex. 1, p. 19). But Annex 2
  to HealthPlan’s motion for default shows Dr. Bojkovic paid the Dixit defendants
  $1,001,325.00. (Doc. 306, Ex. 1, Annex 2).
                                           28
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 29 of 71 PageID 7730




  Bojkovic to invest in developing “Fit.” HealthPlan also showed Dr. Bojkovic

  paid $1,001,325 for developing “Fit.” The Dixit defendants showed no

  deductible expenses. HealthPlan should recover the Dixit defendants’ profits

  totaling $1,001,325 from its agreement with Dr. Bojkovic.

        HealthPlan also asks for punitive damages. 14 (Doc. 306, Ex. 1, p. 23).

  However, punitive damages are unavailable under the Copyright Act. See

  Calio v. Sofa Express, Inc., 368 F. Supp. 2d 1290, 1292 (M.D. Fla. 2005)

  (Bucklew, J.) (“The Eleventh Circuit has not addressed whether punitive

  damages are a proper remedy under § 504(a). However, prevailing case law is

  clear that punitive damages are not available in a statutory copyright

  infringement action.”). Thus, HealthPlan is not entitled to punitive damages

  for its copyright infringement claim.

        Thus, for Count IV, HealthPlan should be awarded $1,001,325.00 in

  actual damages against the Dixit defendants, jointly and severally.




  14  HealthPlan requests $7,501,714.5914 in punitive damages against the Dixit
  defendants. (Doc. 306, Ex. 1, p. 23). HealthPlan adds its request for lost profits under
  its copyright infringement claim ($1,001,325.00) and its request for the full amount
  it paid under the E-Integrate Agreement ($775,420.69) and the Media Shark contract
  ($723,825.84) which totals $2,500,571.53. HealthPlan then requests three times that
  amount because of the Dixit defendants’ intentional misconduct. (Id. at p. 23 n.5).
  This report will address punitive damages under each category that HealthPlan uses
  to support its request.
                                             29
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 30 of 71 PageID 7731




              5.    Contributory Copyright Infringement by Mr. Dixit
                    (Count V)

                    a.    Liability

        A contributory infringer is “one who, with knowledge of the infringing

  activity, induces, causes or materially contributes to the infringing conduct of

  another.” Casella v. Morris, 820 F.2d 632, 635 (11th Cir. 1987) (quoting

  Gershwin Publ’g Corp. v. Columbia Artists Mgmt., Inc., 443 F.2d 1159, 1162

  (2d Cir. 1971)). In the copyright context, knowledge means “either the alleged

  contributory infringer has actual knowledge or has reason to know of the

  infringing activity.” Klein & Heuchan, Inc. v. Costar Realty Info., Inc., 707 F.

  Supp. 2d 1287, 1295 (M.D. Fla. 2010) (Moody, J.).

        By partnering with Ms. Kutsomarkos to develop “Fit,” Mr. Dixit had

  access to the HealthPlan Copyrighted Materials. (Doc. 37, ¶60). Mr. Dixit

  provided the HealthPlan Copyrighted Materials to E-Integrate, Media Shark,

  and Knowmentum. (Id. at ¶ 116). Mr. Dixit induced, caused, and materially

  contributed to the infringing acts of E-Integrate, Media Shark, and

  Knowmentum by encouraging, allowing, and assisting them to make

  derivative works such as the marketing demonstration for “Fit” presented to

  Dr. Bojkovic. (Id.). Because Mr. Dixit controlled the entities and provided the

  entities with the HealthPlan Copyrighted Materials, Mr. Dixit knew about the


                                        30
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 31 of 71 PageID 7732




  infringement of the HealthPlan Copyrighted Materials. (Id. at ¶ 117).

        The well-pleaded allegations of HealthPlan’s complaint establish Mr.

  Dixit knew of the infringing activities and materially contributed to the

  infringing conduct of others. Thus, Mr. Dixit is liable for contributory copyright

  infringement.

                     b.    Damages

        HealthPlan does not request damages in connection with its contributory

  copyright infringement claim. Even if HealthPlan sought damages, those

  damages would likely be duplicative of the past lost profits this report already

  recommends HealthPlan recover for prevailing on its copyright infringement

  claim. See TCYK, LLC v. Martin, No. 8:14-cv-87-T-27TBM, 2014 WL 6978149

  (M.D. Fla. Dec. 9, 2014) (Whittemore, J.).

              6.     Vicarious Copyright Infringement by Mr. Dixit
                     (Count VI)

                     a.    Liability

        “Vicarious infringement occurs ‘when the defendant profits directly from

  the infringement and has the right and ability to supervise the direct

  infringer.’” Klein, 707 F. Supp. 2d at 1289 (quoting Metro-Goldwyn-Mayer

  Studios, Inc. v. Grokster, Ltd., 545 U.S. 913, 930 (2005)). Allegations of a “direct

  financial benefit” are sufficient when “there is a causal connection between the


                                          31
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 32 of 71 PageID 7733




  infringing activity and any financial benefit a defendant reaps.” See Klein, 707

  F. Supp. 2d at 1299 (quoting Ellison v. Robertson, 357 F.3d 1072, 1079 (9th Cir.

  2004)).

        Mr. Dixit had the right and ability to supervise and control the infringing

  acts of E-Integrate and Knowmentum because he owned those companies.

  (Doc. 37, ¶ 123). Mr. Dixit also had the right and ability to supervise and

  control the infringing acts of Ms. Kutsomarkos and her company, Media Shark,

  because Mr. Dixit contracted with them to develop “Fit” using the HealthPlan

  Copyrighted Materials. (Id.). Mr. Dixit obtained a direct financial benefit (over

  a million dollars) by contracting with Dr. Bojkovic to invest in developing “Fit.”

  (Id. at ¶ 124).

        The well-pleaded allegations of HealthPlan’s complaint establish Mr.

  Dixit supervised the infringing activities and directly benefited from the

  infringing conduct of others. Thus, Mr. Dixit is liable for vicarious copyright

  infringement.

                    b.     Damages

        HealthPlan does not request damages in connection with its vicarious

  copyright infringement claim. Even if HealthPlan sought damages, the

  damages would likely be duplicative of the past lost profits this report already

  recommends HealthPlan recover for prevailing on its copyright infringement
                                         32
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 33 of 71 PageID 7734




  claim. See Broadcast Music, Inc. et al. v. Bisla and Bisla, LLC, et al., No. 8:11-

  cv-2273-JDW-MAP, 2013 WL 12156534, at *2–3 (M.D. Fla. Apr. 29, 2013)

  (Whittemore, J.).

              7.      Breach of Contract by E-Integrate and Media Shark
                      (Counts VII and VIII)

        To prevail on a breach of contract action in Florida, a plaintiff must

  prove: (1) a valid contract existed; (2) a material breach of the contract; and (3)

  damages. See Murciano v. Garcia, 958 So.2d 423 (Fla. 3d DCA 2007).

                      a.   HealthPlan-EI Agreement (Count VII)

                           i.    Liability

        HealthPlan and E-Integrate entered into the HealthPlan-EI Agreement.

  (Doc. 37, ¶ 51; Doc. 37, Ex. 1). As part of the HealthPlan-EI Agreement, E-

  Integrate had to return the ExchangeLink® source code to HealthPlan and not

  retain any of the source code. (Doc. 37, ¶¶ 130–131; Doc. 37, Ex. 1). But E-

  Integrate retained parts, if not all, of the source code. (Doc. 37, ¶ 132). E-

  Integrate also breached the HealthPlan-EI Agreement when it disclosed

  confidential information to a third party. (Id. at ¶ 133; Doc. 37, Ex. 1). Thus,

  HealthPlan established E-Integrate breached its contract.

                           ii.   Damages

        For damages, HealthPlan requests the $775,420.69 it paid to E-Integrate


                                          33
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 34 of 71 PageID 7735




  under the HealthPlan-EI Agreement. (Doc. 306, Ex. 1, p. 20). HealthPlan

  asserts the “head start” analysis (provided to support its request for damages

  under DTSA) does not include its $775,420.69 in payments to E-Integrate.

  (Doc. 306, Ex. B, ¶ 26).

        In a breach of contract action, “[a] non-breaching party is entitled to

  recover the benefit of its bargain under a contract.” Nat’l Educ. Ctrs., Inc. v.

  Kirkland, 635 So. 2d 33, 34 (Fla. 4th DCA 1993). “A party injured by breach of

  contract is entitled to recover those damages that ‘naturally flow from the

  breach and can reasonable be said to have been contemplated by the parties at

  the time the contract was created.’” Siever, 669 F. Supp. 2d at 1300 (quoting

  Mnemonics, Inc. v. Max Davis Assocs. Inc., 808 So. 2d 1278, 1280 (Fla. 5th DCA

  2002)). Here, the benefit of the bargain was for HealthPlan to receive its source

  code and for E-Integrate to be paid $775,420.69 to no longer retain a copy of

  the source code. Because the payment made to E-Integrate was primarily for

  the return of the source code, recovering the amount paid under the

  HealthPlan-EI Agreement natural flows from E-Integrate’s breach by

  retaining a copy of the source code.

        Thus, HealthPlan should be awarded the $775,420.69 it paid under the




                                         34
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 35 of 71 PageID 7736




  HealthPlan-EI Agreement.15

        HealthPlan also asks for punitive damages related to the breach of the

  HealthPlan-EI Agreement. (Doc. 306, Ex. 1, p. 23). Although Florida courts

  rarely award punitive damages for breach of contract claim, a court may award

  punitive damages “where the acts constituting a breach of contract also

  amount to a cause of action in tort.” Griffith v. Shamrock Vill., Inc., 94 So. 2d

  854, 858 (Fla. 1957). In those cases, the underlying tort cause of action must

  depend on some type of “intentional wrong, willful or wanton, misconduct, or

  culpable negligence, the extent of which amounts to an independent tort.” S.

  Bell Tel. & Tel. Co. v. Hanft, 436 So. 2d 40, 41 (Fla. 1983). Thus, even though

  Florida law may allow punitive damages for the underlying tort claim, it does

  not mean that punitive damages are available for the contract claim. “A breach

  of contract claim itself cannot support punitive damages.” Jacobini v. JP

  Morgan Chase, N.A., No. 6:11-cv-231-Orl-31GJK, 2011 WL 13248162, at *5




  15HealthPlan’s DTSA claim also allows the recovery of the payments made under the
  HealthPlan-EI Agreement as unjust enrichment damages. (Doc. 306, Ex. 1, p. 21). As
  stated in the DTSA damages section, the plaintiff can recover damages when the
  defendant was unjustly enriched by avoiding development costs because the
  defendant used misappropriated trade secrets used in development. See Wellogix,
  Inc., 716 F.3d at 879. The Dixit defendants used the trade secrets from HealthPlan’s
  source code to create “Fit.” The Dixit defendants avoided the development costs of
  creating the underlying code by using HealthPlan’s trade secrets. HealthPlan did not
  include the payments to E-Integrate in its above request for damages related to the
  source code. (See Doc. 306, Ex. 2, ¶ 26).
                                            35
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 36 of 71 PageID 7737




  (M.D. Fla. Aug. 1, 2011) (Presnell, J.)

        Here, although HealthPlan has shown the Dixit defendants’ willful

  misconduct and intentional use of its intellectual property, HealthPlan has not

  alleged an underlying tort, such as tortious interference or fraud, to support

  an award of punitive damages. Instead, this report recommends exemplary

  damages under the DTSA to punish the Dixit defendants for their willful and

  malicious misappropriation of HealthPlan’s trade secrets.

        Thus, for HealthPlan should be awarded the $775,420.69 it paid under

  the HealthPlan-EI Agreement but should not recover punitive damages on its

  breach of contract claim against E-Integrate.

                    b.     Media Shark Agreement (Count VIII)

                           i.    Liability

        HealthPlan and Media Shark entered into the Media Shark Agreement.

  (Doc. 37, ¶ 137; Doc. 37, Ex. 2). As part of the Media Shark Agreement, Media

  Shark was not to perform activities or services for others due to a conflict of

  interest with the activities or service provided to HealthPlan. (Doc. 37, ¶137;

  Doc. 37, Ex. 2). Media Shark was also required not to disclose confidential

  information to any third party. (Doc. 37, ¶ 138; Doc. 37, Ex. 2). In violation of

  those provisions, Media Shark performed services for Knowmentum, E-

  Integrate, and Dr. Bojkovic and disclosed confidential information to them.
                                            36
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 37 of 71 PageID 7738




  (Doc. 37, ¶¶ 139–140). Thus, Media Shark’s breach of the restrictive covenants

  of the contract entitles HealthPlan to relief.

                           ii.   Damages

        HealthPlan requests reimbursement of the $723,825.84 payment to

  Media Shark under the Media Shark Agreement because Media Shark

  breached the restrictive covenants in its contract with HealthPlan. (Doc. 306,

  Ex. 1, p. 22). HealthPlan asserts the “head start” analysis (provided to support

  its request for damages under DTSA) does not include the $723,825.84

  payment to Media Shark. (Doc. 306, Ex. 2, ¶ 27).

        Under Florida law, “[a] court shall enforce a restrictive covenant by any

  appropriate and effective remedy, including, but not limited to, temporary and

  permanent injunctions.” Fla. Stat. § 542.335(1)(j). Although the court may

  award monetary damages for the breach of contract, the normal remedy is to

  grant an injunction “because of the inherently difficult, although not

  impossible, task of determining just what damage actually is caused by the

  employee’s breach of the agreement.” Miller Mech., Inc. v. Ruth, 300 So. 2d 11,

  12 (Fla. 1974).

        However, a party may recover lost profits as damages for a breach of

  restrictive covenant:

        To recover damages for lost profits in a breach of contract action,
                                         37
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 38 of 71 PageID 7739




        a party must prove a breach of contract, that the party actually
        sustained a loss as a proximate result of that breach, that the loss
        was or should have been within the reasonable contemplation of
        the parties, and that the loss alleged was not remote, contingent,
        or conjectural and the damages were reasonably certain.

  Proudfoot Consulting Co. v. Gordon, 576 F.3d 1223, 1242 (11th Cir. 2009)

  (quoting Frenz Enterprises, Inc. v. Port Everglades, 746 So. 2d 498, 504 (Fla

  4th DCA 1999)). Thus, “many restrictive covenants have liquidated damages

  clauses.” Proudfoot, 576 F.3d at 1243 n. 23.

        Rather than request lost profits (perhaps because HealthPlan already

  requested lost profits for its copyright infringement claim) or liquidated

  damages (because the contract does not reference liquidated damages),

  HealthPlan requests reimbursement for the money it paid Media Shark to

  develop materials for demonstrating ExchangeLink®. Essentially, HealthPlan

  asks to be put in the same position had it not received the benefit of the

  bargain—materials to demonstrate ExchangeLink®. But HealthPlan did

  receive the benefit. Thus, HealthPlan is not entitled to the $723,825.84 it paid

  to Media Shark under the breach of contract claim.

        However, HealthPlan correctly argues that it can recover the damages

  based on unjust enrichment under its DTSA claim. (Doc. 306, Ex. 1, p. 23). As

  stated in the DTSA claim section, a party can recover unjust enrichment

  damages the defendant received by avoiding development costs by using
                                        38
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 39 of 71 PageID 7740




  misappropriated trade secrets. See Wellogix, Inc., 716 F.3d at 879. While Media

  Shark was developing the materials (by using HealthPlan’s trade secrets) to

  commercialize and market ExchangeLink® for HealthPlan, Media Shark also

  used HealthPlan’s trade secrets to develop demonstrations for “Fit.” Because

  Media Shark used different trade secrets, notably the HealthPlan Copyrighted

  Materials and not the source code used to develop the ExchangeLink®,

  HealthPlan did not include the payments to Media Shark in its above request

  for damages related to the source code. (See Doc. 306, Ex. 2, ¶ 27).

        Thus, HealthPlan should be awarded $723,825.84 in unjust enrichment

  damages related to Media Shark being paid to develop demonstration packages

  for HealthPlan and then using those same demonstration packages for its own

  benefit without incurring those costs originally expended by HealthPlan. As

  discussed in the damages on the breach of the EI-HealthPlan Agreement,

  HealthPlan should not recover punitive damages on its breach of contract

  claim against Media Shark.

                                   *     *     *

        The well-pleaded factual allegations of HealthPlan’s complaint properly

  allege the elements for these claims: (1) Violation of the DTSA by the Dixit

  defendants (Count I); (2) Violation of FDUTPA by Mr. Dixit, E-Integrate, and

  Media Shark (Count II); (3) Copyright Infringement by the Dixit defendants
                                         39
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 40 of 71 PageID 7741




  (Count IV); (4) Contributory Copyright Infringement by Mr. Dixit (Count V);

  (5) Vicarious Copyright Infringement by Mr. Dixit (Count VI); and (6) Two

  Breach of Contract Claims (separately against E-Integrate and Media Shark)

  (Counts VII and VIII). The factual allegations and provided exhibits establish

  the defendants’ liability for those claims. (Doc. 37, Ex. 1–8). Thus, default

  judgment under Federal Rule of Civil Procedure 55 is appropriate for Counts

  I, II, IV, V, VI, VII, and VIII.

        Because this report concludes HealthPlan prevails on the above claims,

  HealthPlan should be entitled to the following damages: (1) $2,481,936.00 from

  the Dixit defendants for violating the DTSA by misappropriating HealthPlan’s

  source code (Count I); (2) $723,825.84 from Media Shark for violating the DTSA

  by misappropriating the HealthPlan Copyrighted Materials (Count I); (3)

  $4,963,872.00 in exemplary damages from the Dixit defendants as allowed

  under the DTSA (Count I); (4) $1,001,325.00 from the Dixit defendants for

  copyright infringement (Count IV); and (5) $775,420.69 from E-Integrate for

  its breach of the HealthPlan-EI Agreement (Count VII).

        B.     Injunctive Relief against the Dixit defendants

        HealthPlan asks the court to enter a permanent injunction against the

  Dixit defendants. Injunctive relief is authorized for each count for which the

  undersigned finds default judgment is appropriate. See 17 U.S.C. § 502(a) (A
                                       40
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 41 of 71 PageID 7742




  court may “grant temporary and final injunctions on such terms as it may deem

  reasonable to prevent or restrain infringement of a copyright.”); 18 U.S.C. §

  1836(b)(3)(A) (providing injunctive relief as a remedy for the misappropriation

  of trade secret); Miller Mech., Inc., 300 So. 2d at 12 (Although a trial court may

  award damages for a breach of a noncompete agreement, “the normal remedy

  is to grant an injunction.”).

          The entry of a permanent injunction is appropriate if a plaintiff can

  show:

          (1) that he has prevailed in establishing the violation of the right
          asserted in his complaint; (2) there is no adequate remedy at law
          for the violation of this right; (3) irreparable harm will result if the
          court does not order injunctive relief; and (4) if issued, the
          injunction would not be adverse to the public interest.

  Thomas v. Bryant, 614 F.3d 1288, 1317 (11th Cir. 2010). Although typically a

  permanent injunction is used when there is no adequate remedy at law, the

  Copyright Act and the Defend Trade Secret Act permit courts to enter a

  permanent injunction and award monetary damages. See U.S. Sec. Associates,

  Inc. v. Campos, No. 19-24290-CIV-GRAHAM, 2020 WL 2494597, at *3–4 (S.D.

  Fla. May 13, 2020) (Graham, J.) (awarding compensatory and exemplary

  damages and injunctive relief in a default judgment on a DTSA claim); LHF

  Productions, Inc. v. O’Connor, No. 8:16-cv-2170-T-27AEP, 2017 WL 393613, at

  *2–3 (M.D. Fla. Jan. 27, 2017) (Whittemore, J.) (awarding monetary damages
                                            41
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 42 of 71 PageID 7743




  and injunctive relief in a default judgment for a copyright infringement claim).

        Applying the four factors here, the undersigned finds the threat is

  ongoing, as shown by the Dixit defendants’ failure to cease using HealthPlan’s

  trade secrets including the HealthPlan Copyrighted Materials. The Dixit

  defendants continued use of those trade secrets causes HealthPlan irreparable

  injury. If not enjoined, the Dixit defendants will continue to injure HealthPlan

  in a manner that cannot be compensated only in money.

        The Dixit defendants will suffer minimal, if any, hardship if enjoyed

  because the Dixit defendants were not permitted to retain access to the

  HealthPlan Copyrighted Materials or ExchangeLink® source code. If the Dixit

  defendants are not enjoined from engaging in the infringing activity or using

  HealthPlan’s intellectual property to develop similar software platforms,

  HealthPlan could sustain hardship, including loss of goodwill and loss of the

  ability to control its business reputation. See BellSouth Tellecomms., Inc. v.

  MCIMetro Access Transmission Servs., LLC, 425 F.3d 964, 970 (11th Cir.

  2005). Finally, there is no indication that the public interest would be disserved

  by issuing a permanent injunction against the Dixit defendants. Thus, upon

  review of the well-pled allegations, taken as true, the undersigned recommends

  granting HealthPlan a permanent injunction.



                                         42
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 43 of 71 PageID 7744




          C.    Request for Attorneys’ Fees and Expenses

          HealthPlan requests $1,461,405.00 in attorney’s fees. (Doc. 306, Ex. 4).

  Because Brinks Gilson and Lione (Brinks) closed its Tampa office, and its

  Tampa attorneys and paralegal became employed by Akerman, LP,

  HealthPlan’s request for attorney’s fees is separated by amounts billed by each

  law firm. HealthPlan requests an award of attorney’s fees for the following

  legal work by Brinks:

          Timekeeper                Hours            Rate per              Total
                                                      Hour16
         William Frankel            722.10            $550.00           $397,155.00
           (Shareholder)
       Alejandro Fernandez         1234.50            $400.00           $493,800.00
           (Shareholder)
          Andrew Avsec              163.40            $400.00           $65,360.00
           (Shareholder)
          Stephen Leahu             538.70            $325.00           $175,077.50
        (Senior Associate)
            Evi Christou            818.80            $250.00           $204,700.00
       (Mid-level Associate)
              Jieun Lee             350.55            $200.00           $70,110.00
        (Junior Associate)
            Cindy Lovell            129.50            $125.00           $16,187.50
             (Paralegal)
             Lisa Reyes             224.20            $125.00           $28,025.00
             (Paralegal)
                Total              4181.75                             $1,450,415.00

  16The rates per hour for Attorneys Frankel, Fernandez, Leahu, and Christou and Ms.
  Lovell, a paralegal, follow the amounts previously ordered by this court as reasonable.
  (Docs. 234, 280).
                                            43
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 44 of 71 PageID 7745




        HealthPlan also requests an award of attorney’s fees for legal work from

  these individuals after they became employed by Akerman:

         Timekeeper               Hours        Rate per Hour           Total
     Alejandro Fernandez           23.5            $400.00           $9,400.00
         (Shareholder)
        Stephen Leahu               3.7            $325.00           $1,202.50
      (Senior Associate)
          Cindy Lovell              3.1            $125.00            $387.50
           (Paralegal)
             Total                 30.3                             $10,990.00

        As an initial matter, HealthPlan states it included the hours that the

  court previously awarded for the Dixit defendants’ disregard of the court’s

  discovery orders and spoliation of evidence. (Doc. 306, Ex. 4, p. 9 n.7). Although

  HealthPlan represents those fees have not been paid, the previous awards still

  stand and should be added to the judgment but will not be included again in

  the fee award recommended in this report. See People for the Ethical Treatment

  of Animals, Inc. v. Dade City Wild Things, Inc., et al., No. 8:16-cv-2899-T-

  36AAS, 2020 WL 3266524, at *2 (M.D. Fla. May 28, 2020). Instead, this report

  will recommend including those prior awards in the final judgment entered

  against the Dixit defendants. (See Doc. 234; $35,890.00; Doc. 252, $5,800.00;

  Doc. 280, $15,835.00). Thus, after removing the previously award attorney’s

  fees, HealthPlan’s request for attorney’s fees by Brinks is as follows:


                                          44
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 45 of 71 PageID 7746




          Timekeeper             Adjusted      Rate per Hour            Total
                                 Hours17
         William Frankel           710.45          $550.00           $390,747.50
           (Shareholder)
       Alejandro Fernandez         1129.9          $400.00           $451,960.00
           (Shareholder)
          Andrew Avsec             163.40          $400.00           $65,360.00
           (Shareholder)
          Stephen Leahu            537.50          $325.00           $174,687.50
        (Senior Associate)
            Evi Christou           784.70          $250.00           $196,175.00
       (Mid-level Associate)
              Jieun Lee            350.55          $200.00           $70,110.00
        (Junior Associate)
            Cindy Lovell           126.60          $125.00           $15,825.00
             (Paralegal)
             Lisa Reyes            224.20          $125.00           $28,025.00
             (Paralegal)
                Total             4027.20                         $1,392,890.00 18

  Because the previously awarded attorney’s fees were billed when all the

  attorneys worked for Brinks, no prior awards were subtracted from the hours

  submitted by Akerman.

          In considering a motion for attorneys’ fees, “the threshold issue . . . is

  always entitlement.” Universal Physician Services, LLC v. Del Zotto, No. 8:16-




  17This report has subtracted the hours previously awarded for work by Attorneys
  Frankel, Fernandez, Leahu, and Christou, and Ms. Lovell. (See Docs. 234, 252, 280).

  18The court previously awarded HealthPlan $57,525.00 in attorney’s fees. (See Docs.
  234, 252, 280).
                                        45
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 46 of 71 PageID 7747




  cv-1274-T-36JSS, 2017 WL 343905, *2 (M.D. Fla. Jan. 6, 2017) (Sneed, J.),

  report and recommendation adopted by2017 WL 320964 (M.D. Fla. Jan. 23,

  2017) (Honeywell, J.).

              1.     Entitlement

        In the amended complaint, HealthPlan requests reasonable attorney’s

  fees incurred because of the Dixit defendants’ misappropriation of trade

  secrets, copyright infringement, and deceptive trade practices. (Doc. 37, p. 29).

  HealthPlan also requests reasonable attorney’s fees related to Media Shark’s

  breach of contract and E-Integrate’s breach of contract. (Id.).

        The principle that guides motions for attorney’s fees is the American

  Rule: Each party must pay its own attorney’s fees unless a statute or contract

  provides otherwise. Baker Botts LLP v. ASARCO LLC, 576 U.S. 121, 126 (2015)

  (quotation and citation omitted). Florida follows this common law rule. Price v.

  Tyler, 890 So. 2d 246, 251 (Fla. 2004). A party must show entitlement to

  attorney’s fees by identifying either a statute or contract provision that allows

  for the shifting of attorney’s fees. See id. at 250. Although HealthPlan does not

  brief entitlement for attorney’s fees (See Doc. 306, Ex. 4), HealthPlan pleaded

  attorney’s fees and is entitled to attorney’s fees.

        First, the Copyright Act provides the prevailing party may receive its

  reasonable attorney’s fees. See 17 U.S.C. § 505. HealthPlan is the prevailing
                                          46
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 47 of 71 PageID 7748




  party on its copyright infringement claim. Next, the DTSA entitles the

  prevailing party to attorney’s fees if the trade secret was willfully and

  maliciously misappropriated. 18 U.S.C. § 1836(b)(3)(D). FDUTPA also provides

  the prevailing party “may receive [its] reasonable attorney’s fees and costs from

  the nonprevailing party.” Fla. Stat. § 501.2105(1). HealthPlan is the prevailing

  party on its FDUTPA claim.

        Last, HealthPlan is entitled to its attorney’s fees based on its contracts

  with Media Shark and E-Integrate. Both contracts contain provisions entitling

  HealthPlan to attorney’s fees if a breach occurs. (See Doc. 37, Exs. 1, 2). Courts

  must strictly construe contractual provisions for attorney’s fees. Int’l Fid. Ins.

  Co. v. Americaribe-Moriarty JV, 906 F.3d 1329, 1335–36 (11th Cir. 2018)

  (quotation and citation omitted); Islander Beach Club Condo. v. Skylark

  Sports, LLC, 975 So. 2d 1208, 1211–12 (Fla. 5th DCA 2008) (citations omitted).

  HealthPlan’s contracts with Media Shark and E-Integrate provide HealthPlan

  with a matter of right to attorney’s fees.

        HealthPlan is entitled to its reasonable attorney’s fees in litigating this

  case against the Dixit defendants.

              2.    Amount of Attorney’s Fees

        The initial burden of proof that the fee is reasonable falls on HealthPlan,

  who must submit evidence about the number of hours expended and the hourly
                                         47
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 48 of 71 PageID 7749




  rate claimed. See Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); Norman v.

  Hous. Auth. of City of Montgomery, 836 F.2d 1292, 1303 (11th Cir. 1988). Even

  though Mr. Dixit’s response did not address HealthPlan’s request for attorney’s

  fees (See Doc. 314, Ex. 2), the court must analyze the reasonableness of the

  requested attorney’s fees.

          The starting point for setting an attorney’s fee is to determine the

  “lodestar” figure: the number of hours reasonably expended on the litigation

  multiplied by a reasonable hourly rate. Hensley, 461 U.S. at 433; Norman, 836

  F.2d at 1299. A reasonable hourly rate is the prevailing market rate in the

  relevant legal community for similar services by lawyers of reasonably

  comparable skills, experience, and reputation. Gaines v. Dougherty Cty. Bd. of

  Edu., 775 F.2d 1565, 1571 (11th Cir. 1985).

          Most or all of these factors are subsumed in the calculation of the hourly

  rate:

          (1) the time and labor required; (2) the novelty and difficulty of the
          questions; (3) the skill required to perform the legal services
          properly; (4) the preclusion of other employment by the attorney
          due to acceptance of the case; (5) the customary fee in the
          community; (6) whether the fee is fixed or contingent; (7) time
          limitations imposed by the client or circumstances; (8) the amount
          involved and the results obtained; (9) the experience, reputation,
          and ability of the attorney; (10) the “undesirability” of the case;
          (11) the nature and length of any professional relationship with
          the client; and (12) awards in similar cases.

                                           48
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 49 of 71 PageID 7750




  Gaines, 775 F.2d at 1571, n.13 (citing Johnson v. Ga. Hwy. Express, Inc., 488

  F.2d 714, 717–19 (5th Cir. 1974)). The going rate in the community is the most

  critical factor in setting the fee rate. Martin v. Uni. of S. Ala., 911 F.2d 604,

  610 (11th Cir. 1990).

        A fee applicant may meet the burden to show the reasonable rate by

  producing either direct evidence of rates charged under similar circumstances,

  or opinion evidence of reasonable rates. Norman, 836 F.2d at 1299. The court

  may also use its own expertise and judgment to assess the value of an

  attorney’s services. Id. at 1303; Scelta v. Delicatessen Support Servs., 203 F.

  Supp. 2d 1328, 1331 (M.D. Fla. 2002) (Wilson, J.).

        The courts are not authorized “to be generous with the money of others,

  and it is as much the duty of courts to see that excessive fees and expenses are

  not awarded as it is to see that an adequate amount is awarded.” Am. Civil

  Liberties Union of Ga. v. Barnes, 168 F.3d 423, 428 (11th Cir. 1999). When

  reducing fees, courts may “conduct an hour-by-hour analysis or it may reduce

  the requested hours with an across-the-board cut.” Bivins v. Wrap it Up Inc.,

  548 F.3d 1348, 1350 (11th Cir. 2008). Although courts may apply either

  method, they cannot apply both. See id. Finally, courts need not become “green-

  eyeshade accountants.” Fox v. Vice, 563 U.S. 826, 838 (2011). Instead, the


                                         49
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 50 of 71 PageID 7751




  essential goal for the court is to “do rough justice, not to achieve auditing

  perfection.” Id.

        This report will address the reasonableness of the hourly rates charged

  before addressing the reasonableness of the time entries.

                     a.    Reasonable Hourly Rate

        The court may decide a reasonable rate based on its own expertise and

  judgment. Norman, 836 F.2d at 1303–04. The court looks to the skills,

  experience, and reputation of the attorneys to determine what comparable

  lawyers charge for similar services in this locality. “The general rule is that the

  ‘relevant market’ for purposes of determining the reasonable hourly rate for an

  attorney’s services is ‘the place where the case is filed.’” Barnes, 168 F.3d at

  437; Cullens v. Ga. Dept. of Transp., 29 F.3d 1489, 1494 (11th Cir. 1994). Thus,

  the relevant legal market is Tampa, Florida.

        This report need not address the reasonable hourly rates of Attorneys

  Frankel, Fernandez, Leahu, and Christou or Ms. Lovell’s hourly rate because

  the rates submitted reflect the reduced hourly rate this court previously found

  reasonable. (See Docs. 234, 280). This report must address Attorneys Avsec’s

  and Lee’s hourly rate and paralegal Lisa Reyes’s hourly rate.

        HealthPlan states Attorney Avsec is a Shareholder with Brinks, has over

  ten years of litigation experience, and is the co-chair of the firm’s Trademark
                                          50
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 51 of 71 PageID 7752




  Practice Group. (Doc. 306, Ex. 4, Annex 6). HealthPlan requests to recover

  $400.00 as Attorney Avsec’s hourly rate because his typical rate and experience

  is much like Attorney Fernandez whose reduced hourly rate is $400. (Doc. 306,

  Ex. 4, p. 6). Based on his experience and the reasonable hourly rate for

  attorneys in Tampa, Attorney Avsec’s requested rate is reasonable. See MWR

  Holdings, LLC v. Academy of Tampa, Inc., No. 8:14-cv-1325-T-30MAP, 2014

  WL 5590998, at *1 (M.D. Fla. Nov. 3, 2014) (Moody, J.) (hourly rates between

  $400 and $475 were reasonable given the respective attorneys’ experience and

  the market rate in Tampa, Florida).

        HealthPlan states Attorney Lee is a junior associate at Brinks with

  about three years’ experience. (Doc. 306, Ex. 4, Annex 9). HealthPlan requests

  to recover $200.00 as Attorney Lee’s hourly rate because her experience is

  below Attorney Christou whose reduced hourly rate is $250. (Doc. 306, Ex. 4,

  p. 6). Based on her experience and the reasonable hourly rate for attorneys in

  Tampa, Attorney Lee’s requested rate is reasonable. See Lewis v. Fla. Default

  Law Group, P.L., No. 8:10-cv-611-T-30AEP, 2012 WL 252837, at *2 (M.D. Fla.

  Jan 26, 2012) (Moody, J.) (awarding $200 per hour to an attorney with less

  than four years of experience).

        HealthPlan states Ms. Reyes is a paralegal with Brinks and has similar

  experience as Ms. Lovell. (Doc. 306, Ex. 4, p. 7). HealthPlan requests the same
                                        51
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 52 of 71 PageID 7753




  reduced $125 hourly rate for Ms. Reyes as the court found reasonable for Ms.

  Lovell. (Id.). Ms. Reyes’s requested rate is reasonable.

                    b.    Reasonable Hours Expended

        Next, the lodestar analysis requires the court to determine the

  reasonable number of hours the moving party’s attorneys expended. Rowe v.

  Fla. Patient Compensation Fund, 472 So. 2d 1145, 1150 (Fla. 1985). To prevail

  on its request for attorney’s fees, the moving party should present accurate

  records that detail the work the attorneys performed. Id. Inadequate

  documentation may reduce the fees requested. Id.; Hensley, 461 U.S. at 433.

  The court may also reduce hours it finds excessive or unnecessary. Rowe, 472

  So. 2d at 1150.

        After the moving party provides sufficient documentation to support an

  attorney’s fees award, the burden shifts to the opposing party to point out with

  specificity which hours should be reduced. 22nd Century Prop., LLC v. FPH

  Prop., LLC, 160 So. 3d 135, 142–43 (Fla. 4th DCA 2015) (quotation and citation

  omitted). Conclusory objections and generalized statements are not given

  much weight. Gray v. Lockheed Aeronautical Sys., Co., 125 F.3d 1387, 1389

  (11th Cir. 1997) (citation omitted). Hours to which the opposing party fails to

  object with specificity are accepted as reasonable. Scelta, 203 F. Supp. 2d at

  1333–34 (citations omitted). And the court must review the billing log to
                                         52
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 53 of 71 PageID 7754




  determine whether the work was unnecessary, excessive, redundant, or

  included improper billing or clerical work performed by attorneys. See Barnes,

  168 F.3d at 428.

        Upon review of the billing records, this report finds a reduction is

  necessary because HealthPlan’s extensive billing records contain hundreds of

  redacted time entries. (See Doc. 306, Ex. 4, Annexes 1, 2). For example, an

  August 27, 2018 time entry only records “[p]reparing for meeting with

  [redacted] regarding identification and collection of source code associated with

  ExchangeLink and ServiceLink software” and “[r]eviewing and analyzing

  [redacted].” (See Doc. 306, Ex. 4, Annex 1 (August 2018 time sheet)). In another

  example, three time entries from March 2018 have been completely redacted,

  but HealthPlan still requests the time associated with those time entries. (See

  Doc. 306, Ex. 4, Annex 1 (March 2018 time sheet)). When the subject of work

  performed is redacted, the court cannot determine whether an activity or the

  time spent on that activity is reasonable if it does not know the details about

  the work performed. See Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F.3d 1182,

  1197 (11th Cir. 2002) (“We caution, however, that where a significant number

  of entries are severely redacted or it appears that fee counsel has failed to use

  billing judgment, it may be an abuse of discretion to award fees based on the

  redacted entries.”). Thus, the time billed in the heavily redacted entries should
                                         53
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 54 of 71 PageID 7755




  not be fully compensated.

        Considering the redacted billing records, this report recommends a 15%

  reduction in HealthPlan’s attorney’s fees award for both Brinks and

  Akerman.19

                                    *      *     *

        Applying the recommended deductions, HealthPlan’s request for

  attorney’s fees should be reduced by $57,525.00 to exclude already awarded

  attorney’s fees. (See Doc. 234; $35,890.00; Doc. 252, $5,800.00; Doc. 280,

  $15,835.00). Then applying the recommended 15% reduction due to the

  redactions, HealthPlan’s request for $1,392,890.00 for Brinks should be

  reduced by $208,933.50 to a recovery of $1,183,956.50. Also applying the

  recommended 15% reduction, HealthPlan’s request for $10,990.00 for

  Akerman should be reduced by $1,648.50 to a recovery of $9,341.50.

               3.    Expenses

        HealthPlan requests $56,500.77 in expenses: (Doc. 306, Ex. 4).

                            Expense                                     Total
          EPIQ Expenses (includes Forensic expert)                   $23,749.09
                 Business Asset Searches                              $4,000.00
                 Federal Express Charges                               $804.92
                  Lexis Search Charges                                $7,965.00


  19 The time entries from the Akerman firm are similarly redacted. (See Doc. 306, Ex.
  4, Annex 2).
                                          54
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 55 of 71 PageID 7756




                   Other Search Charges                              $315.30
                 Copyright Registration Fees                        $6,895.00
                         Court Fees                                  $850.00
                    Process Server Fees                              $300.00
                 Deposition Related Charges                          $345.01
                       Mediator Fees                                $1,400.00
                    Court Reporter Fees                             $6,532.75
                     Other Transcripts                              $1,031.20
                        Expert Fees                                 $2,312.50
                            Total                                  $56,500.77

        First, HealthPlan’s requested expenses do not match the invoices

  HealthPlan has provided. (See Doc. 306, Ex. 4, Annex 3). Because the court

  lacks the invoices to verify the total expenses to which HealthPlan argues it is

  entitled, this report will reduce the totals based on the invoices provided in

  Annexes 1, 2, 3 of Exhibit 4. Second, HealthPlan states it included the expenses

  that the court previously awarded for the Dixit defendants’ disregard of the

  court’s discovery orders and spoliation of evidence. (Doc. 306, Ex. 4, p. 9 n.7).

  Although HealthPlan represents the Dixit defendants have not paid those

  expenses, those prior orders still stand and the previous awards will not be

  included again in the expenses award recommended in this report. See People

  for the Ethical Treatment of Animals, Inc., 2020 WL 3266524, at *2. But like

  the attorney’s fees, this report recommends those expenses be incorporated in

  the final judgment as non-taxable costs against the Dixit defendants. (See Doc.

  234; $600.00; Doc. 280, $14,132.07).
                                         55
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 56 of 71 PageID 7757




        After removing the previously awarded expenses 20 and expenses for

  which HealthPlan failed to provide invoices, 21 HealthPlan’s request for

  expenses is as follows:

                            Expense                                       Total
          EPIQ Expenses (includes Forensic expert)                      $9,820.96
                  Business Asset Searches                               $4,000.00
                  Federal Express Charges                               $692.2822
                   Lexis Search Charges                                 $2,085.00
                   Other Search Charges                                  $271.00
               Copyright Registration Fees 23                           $6,895.00
                        Court Fees                                       $850.00
                    Process Server Fees                                  $300.00
                       Mediator Fees                                    $1,400.00
           Court Reporter Fees for Court Hearings                       $1,804.80
            Court Reporter Fees for Depositions 24                      $5,727.15

  20This included EPIQ Expenses, Federal Express Charges, and Other Search
  Charges. (Docs. 234, 280).

  21 This includes the Deposition Related Charges and a significant portion of
  HealthPlan’s Lexis Research Charges. HealthPlan did not include the previously
  awarded $600.00 in Lexis Research Charges in its request, so that amount was not
  subtracted from the Lexis Research Charges.

  22HealthPlan’s invoices for Federal Express Charges comes to $826.92 which is more
  than what HealthPlan put in its motion. This report uses the total from the invoices
  and subtracted the previously awarded amount of $134.69. (See Doc. 280).

  23HealthPlan includes an invoice for $7,500.00 in registering copyrights, but because
  this report addresses entitlement to this expense later, the original amount
  HealthPlan requested ($6,895.00) is left as provided in its motion for attorney’s fees
  and costs.

  24 Based on the undersigned’s review of HealthPlan’s invoices, HealthPlan included
  all transcript costs under one category. Because HealthPlan fails to explain its

                                           56
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 57 of 71 PageID 7758




                Other Transcripts (Durot Depo)                         $1,031.20
                Video Services for Deposition25                         $575.00
                         Expert Fees                                   $2,312.50
                            Total                                     $37,764.89

        HealthPlan must show it is entitled to its expenses. HealthPlan does not

  address entitlement or delineate its expenses into taxable and non-taxable

  costs. First, this report will address the taxable costs that HealthPlan can

  recover as the prevailing party. Then, this report will address the remaining

  expenses requests to determine whether HealthPlan’s contractual provisions

  entitle it to those expenses.

                     a.     Taxable Costs

        Federal Rule of Civil Procedure 54(d) provides that “[u]nless a federal

  statute, these rules, or a court order provides otherwise, costs—other than

  attorney’s fees—should be allowed to the prevailing party.” Fed. R. Civ. P.

  54(d)(1). A prevailing party is “one who has been awarded some relief by the

  court.” Morillo-Cedron v. Dist. Dir. for the U.S. Citizenship & Immigration

  Servs., 452 F.3d 1254, 1257 (11th Cir. 2006) (citation omitted). In awarding



  expenses request and the undersigned must sift through the invoices, this report has
  divided the category into court reporter fees for court hearings and depositions. The
  total also includes the number based on the invoices provided.

  25This category was not included in HealthPlan’s motion but because HealthPlan
  included this invoice in Annex 3, this report considers this as part of the expenses
  request.
                                           57
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 58 of 71 PageID 7759




  costs, courts are limited to those listed in 28 U.S.C. Section 1920. Crawford

  Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437, 445 (1987). It is within the

  court’s discretion to deny a full award of costs if the court has, and states, a

  sound reason. Chapman v. AI Transp., 229 F.3d 1012, 1039 (11th Cir. 2000).

        The categories of taxable costs include: (1) fees of the clerk and marshal;

  (2) fees for printed or electronically recorded transcripts necessarily obtained

  for use in the case; (3) fees and disbursements for printing and witnesses; (4)

  fees for exemplification and the costs of making copies of any materials where

  the copies are necessarily obtained for use in the case; (5) docket fees under 28

  U.S.C. Section 1923; and (6) compensation of court appointed experts,

  compensation of interpreters, and salaries, fees, expenses, and costs of special

  interpretation services under 28 U.S.C. Section 1828. 28 U.S.C. § 1920.

        Because the undersigned recommends default judgment against the

  Dixit defendants, HealthPlan should be the prevailing party and should be

  entitled to taxable costs.26 See Head v. Medford, 62 F.3d 351, 354 (11th Cir.

  1995) (“[T]he litigant in whose favor judgment is rendered is the prevailing



  26Because HealthPlan prevailed in its copyright-infringement claim, the court may
  award the costs listed in 18 U.S.C. § 1920 to HealthPlan. See 17 U.S.C. § 505; Artisan
  Contractors Ass’n of Am., Inc. v. Frontier Ins. Co., 275 F.3d 1038, 1039 (11th Cir.
  2001). HealthPlan can also recover its costs under FDUTPA. Fla. Stat.
  § 501.2105; see also Chow v. Chak Yam Chau, 640 F. App’x 834, 836 n.4 (11th Cir.
  2015).
                                            58
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 59 of 71 PageID 7760




  party for purposes of Rule 54(d).”). Parsing out HealthPlan’s requested

  expenses, HealthPlan requests (1) $850.00 in fees of the clerk, (2) $300.00 in

  process service fees, and (3) $9,138.15 in fees for transcripts. (Doc. 304, Ex. 4,

  p. 8).

                            1.    Fees of the Clerk

           HealthPlan requests $400.00 to reimburse its filing fee it paid to the

  Clerk. (Doc. 304, Ex. 4, p. 8). Clerk fees are taxable. 28 U.S.C. § 1920(1). A

  party instituting a civil action in the Middle District of Florida must pay a

  filing fee of $350 and a $50 administrative fee. 28 U.S.C. § 1914. HealthPlan

  should recover its $400.00 for the filing fee. 27

           HealthPlan requests the fee spent ($450.00) to have Attorneys Frankel,

  Avsec, and Christou appear pro hac vice. (See Doc. 306, Ex. 4, p. 8). HealthPlan

  chose to engage attorneys who are not licensed to practice law in Florida,

  despite having counsel licensed in Florida who appeared alongside those

  attorneys and whose hours account for many of the hours requested by

  HealthPlan. Although HealthPlan may hire counsel of its choice, that choice

  and the fee associated with it should not be shifted to HealthPlan’s opponent



  27On January 1, 2021, the filing fee for a civil action increased to $402. See Fees,
  https://www.flmd.uscourts.gov/fees-for-filing-a-case (last visited May 3, 2021).
  Because HealthPlan filed before this increase, HealthPlan can only recover what it
  paid to file its case.
                                            59
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 60 of 71 PageID 7761




  for reimbursement. See Lane v. Accredited Collection Agency, No. 6:13-cv-530-

  Orl-18GJK, 2014 WL 1685677, at *10 (M.D. Fla. Apr. 28, 2014) (Sharp, J.).

  Thus, HealthPlan should not recover its $450.00 in pro hac vice fees.

                             2.   Service of Process Costs

        HealthPlan requests $300.00 in fees for service of the complaint. (Doc.

  306, Ex. 4, Annex 3). Broken down, HealthPlan requests (1) $45.00 for Media

  Shark; (2) $45.00 for Knowmentum; (3) $45.00 for E-Integrate; (4) $45.00 for

  Mr. Dixit; and (5) $120.00 for Ms. Kutsomarkos. (Id.).

        Under Section 1920(1), a prevailing party may recover service of process

  costs for the complaint. Powell v. Carey Int’l., Inc., 548 F. Supp. 2d 1351, 1356

  (S.D. Fla. 2008) (Seitz, J.). Courts can tax costs for a private process server’s

  fee, but the fee should not exceed the statutory maximum authorized for

  service by the U.S. Marshals Service. EEOC v. W & O, Inc., 213 F.3d 600, 623–

  24 (11th Cir. 2000). According to regulations proscribed by the Attorney

  General, the U.S. Marshals Service may charge $65 per hour for each item

  served, plus travel costs and other out-of-pocket expenses. 28 U.S.C. § 1921(b);

  28 C.F.R. § 0.114(a)(3).

        As for the service of process to Ms. Kutsomarkos, HealthPlan’s claims

  against her remain pending. Thus, HealthPlan is not the prevailing party in

  its case against Ms. Kutsomarkos and cannot recover, at this time, its costs for
                                         60
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 61 of 71 PageID 7762




  serving Ms. Kutsomarkos with the complaint. As for the service of process for

  the Dixit defendants, those service costs are within the statutory maximum

  authorized for service by the U.S. Marshals Service. HealthPlan should recover

  its $180.00 in service of process fees.

                           3.     Fees   for  Hearing         Transcripts    and
                                  Depositions

        Under Section 1920(2), courts may tax costs for transcripts necessarily

  obtained for use in the case. Here, HealthPlan’s request for transcript fees can

  be divided into pretrial hearing transcripts and deposition transcripts.

                                  i.    Pretrial Hearing Transcripts

        HealthPlan requests $1,804.80 in pretrial hearing transcripts:

       Hearing Date             Category          Price per   Pages      Total
                                                    page                 Price
        May 3, 2019               Daily             $6.05      90      $544.50
                                (within 24
                                  hours)
        May 23, 2019              7-Day             $4.85      45      $218.25
                                Expedited
        July 29, 2019            14-Day             $4.25      99      $420.75
                                Expedited
      October 16, 2019            3-Day             $5.45      114     $621.30
                                Expedited
                                                              Total:   $1,804.80

        In some cases, pretrial hearing transcripts are taxable under Section

  1920(2). Hearing transcript costs are taxable when reasonably obtained “in

                                             61
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 62 of 71 PageID 7763




  preparation for additional argument and/or motion practice.” U.S. Fire Ins. Co.

  v. Mikes, No. 8:04-cv-2783-T-23TBM, 2008 WL 61602, at *3 (M.D. Fla. Mar. 3,

  2008) (Merryday, J.). Because these transcripts were appropriately utilized in

  discovery motion practice, the pretrial hearing transcripts are taxable.

        However, HealthPlan does not specify why it needed to expedite these

  hearing transcripts. Even though there may be circumstances that warrant

  expedited transcripts, HealthPlan fails to show it is entitled to reimbursement

  of the expedited rate. See Hughes ex rel. J.B. v. Judd, No. 8:12-cv-568-T-

  23MAP, 2015 WL 5135538, at *4 (M.D. Fla. July 17, 2015) (Merryday, J.);

  Durden v. Citicorp. Trust Bank, FSB, No. 3:07-cv-974-J-34JRK, 2010 WL

  2105921, at *3 (M.D. Fla. Apr. 26, 2010) (Howard, J.). Thus, this report reduces

  the reimbursable costs to the ordinary rate of $3.65 per page. HealthPlan

  should recover $1,270.20 28 in pretrial hearing transcripts.

                                 ii.   Deposition Transcripts

        HealthPlan requests $5,727.15 for deposition transcripts for the Dixit

  defendants and $1,031.20 for deposition transcript for George Durot. (Doc. 306,

  Ex. 4, Annex 3). For the Dixit defendants, the invoices state the names of the

  deponents, the number of pages for each transcript, and the total cost. (Id.).



  28Separating the final number by hearings: (1) May 3, 2019 - $328.50; (2) May 23,
  2019 - $164.25; (3) July 29, 2019 - $361.35; and (4) October 16, 2019 - $416.10.
                                            62
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 63 of 71 PageID 7764




        “The party seeking costs must not only show that the costs claimed are

  recoverable, but must also provide sufficient detail and documentation

  regarding those costs in order to permit challenges by opposing counsel and

  meaningful review by the Court.” Pelc v. Nowak, No. 8:11-CV-79-T-17TGW,

  2013 WL 3771233, at *5 (M.D. Fla. July 17, 2013), aff’d, 596 F. App’x 768 (11th

  Cir. 2015) (emphasis added). Although the Dixit defendants’ deposition

  transcripts are recoverable under Section 1920, 29 HealthPlan’s documents do

  not permit meaningful review of how much the transcriber charged per page

  and whether there were other costs included, such as litigation support

  package and process and handling. (See Doc. 306, Ex. 4, Annex 3). A party’s

  failure to provide sufficient detail or documentation for the costs can be

  grounds to deny the costs. Pelc, 2013 WL 3771233, at *5. Thus, without more

  information, HealthPlan should not recover the $5,727.15 in deposition

  transcripts for the defendants.

        Turning to Mr. Durot’s deposition, under Section 1920(2), courts may tax

  costs for deposition transcripts necessarily obtained for use in the case.

  “District courts have great latitude in determining whether a deposition was


  29The prevailing party must have taken the deposition about an issue the parties
  contested when the deposition occurred. Muldowney v. MAC Acquisition, LLC, No.
  09-22489-CIV-HUCK, 2010 WL 3385388, at *4 (S.D. Fla. July 30, 2010) (Sullivan, J.).
  Here, no doubt exists that the parties had contested issues when the depositions
  occurred.
                                         63
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 64 of 71 PageID 7765




  ‘necessarily obtained’ for use in the case.” Ass’n for Disabled Americans, Inc. v.

  Integra Resort Mgmt., Inc., 385 F. Supp. 2d 1272, 1289 (M.D. Fla. 2005)

  (Glazebrook, J.) (citing Newman v. A.E. Staley Mfg. Co., 648 F.2d 330, 337 (5th

  Cir. Unit B 1981)). But HealthPlan does not provide the basis for why Mr.

  Durot’s deposition transcript was necessarily obtained for use in this case.

  Additionally, in October 2019, the court addressed HealthPlan’s protective

  order to prevent E-Integrate from deposing Mr. Durot in this litigation and a

  state court case. (See Docs. 167, 173, 200). But the invoice for Mr. Durot’s

  deposition shows that the deposition occurred in May 2019. (See Doc. 306, Ex.

  4, Annex 3). The May 2019 deposition transcript was not necessarily obtained

  for use in this case, and HealthPlan should not recover the $1.031.20 for the

  deposition transcript of Mr. Durot.

                                   iii.   Deposition Video Recording

        HealthPlan requests $575.00 for video services for Mr. Dixit’s deposition

  as the custodian of Knowmentum. 30 (See Doc. 306, Ex. 4, Annex 3). “A

  prevailing party may recover the cost of video recording a deposition, but only

  if the party noticed the deposition to be video recorded, the other party did not



  30HealthPlan’s invoice for Mr. Dixit’s deposition on September 3, 2019 included costs
  for two cameras. (See Doc. 306, Ex. 4, Annex 3). Because the invoice did not delineate
  costs and this report recommends HealthPlan should not recover those costs, this
  report did not address the two cameras from that deposition.
                                            64
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 65 of 71 PageID 7766




  raise any objection regarding the method of recording at the time, and the video

  was necessarily obtained for use in the case.” Gonzalez v. Geico Gen. Ins. Co.,

  No. 8:15-cv-240-T-30TBM, 2017 WL 1519755, at *2 (M.D. Fla. Apr. 27, 2017)

  (Moody, J.) (citing Morrison v. Reichhold Chems., Inc., 97 F.3d 460, 465 (11th

  Cir. 1996)). HealthPlan provides no information about the circumstances

  surrounding the video recording of Mr. Dixit’s custodian deposition. Without

  more information, the court cannot determine how the deposition was noticed,

  any objections made, and whether the video was necessarily obtained for use

  in this case. See Strong v. GEICO General Ins. Co., No. 8:16-cv-1757-T-36AAS,

  2018 WL 671342, at *2 (M.D. Fla. Jan. 10, 2018) (Sansone, J.), report and

  recommendation adopted, 2018 WL 647457 (M.D. Fla. Jan. 31, 2018)

  (Honeywell, J.). Thus, HealthPlan should not recover the $575.00 in fees for

  the video services associated with Mr. Dixit’s records custodian deposition.

                                   *     *     *

        After making those reductions, HealthPlan should be entitled to recover

  $1850.20 in taxable costs.

                    b.    Non-Taxable Costs

        Although HealthPlan does not state the contractual provisions allow it

  to recover its non-taxable costs, this report construes HealthPlan’s request for

  non-taxable costs is based under its contractual provisions giving the
                                        65
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 66 of 71 PageID 7767




  prevailing party its expenses. “[B]oth the Supreme Court and [the Eleventh]

  Circuit have long recognized that contractual provisions can circumvent these

  restrictions on taxable costs.” Yellow Pages, Photos, Inc. v. Ziplocal, LP, 846

  F.3d 1159, 1166 (11th Cir. 2017). “[U]nder Florida law, provisions in ordinary

  contracts awarding attorney’s fees and costs to the prevailing party are

  generally enforced” and “trial courts do not have the discretion to decline to

  enforce such provisions, even if the challenging party brings a meritorious

  claim in good faith.” Id. at 1167 (citations omitted).

        Because HealthPlan prevailed on its breach of contract claim against E-

  Integrate and the HealthPlan-EI Agreement allows HealthPlan to recover its

  expenses incurred to enforce that contract, HealthPlan is entitled to its costs

  in enforcing that contract. (See Doc. 37, Ex. 1). Any taxable costs denied above

  are to be considered non-taxable costs because of the contractual entitlement.

  Yellow Pages, Photos, Inc., 846 F.3d at 1165. Thus, HealthPlan requests

  reimbursement for the following:

                           Expense                                   Total
          EPIQ Expenses (includes Forensic expert)                 $9,820.96
                 Business Asset Searches                           $4,000.00
                 Federal Express Charges                            $692.28
                  Lexis Search Charges                             $2,085.00
                  Other Search Charges                              $271.00
               Copyright Registration Fees                         $6,895.00
                    Pro Hac Vice Fees                               $450.00
                                          66
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 67 of 71 PageID 7768




                       Mediator Fees                                $1,400.00
             Court Reporter Fees for Depositions                    $5,727.15
               Other Transcripts (Durot Depo)                       $1,031.20
                Video Services for Deposition                        $575.00
                        Expert Fees                                 $2,312.50
                           Total                                   $35,260.09

        HealthPlan’s contractual provision states the prevailing party can

  recover “expert fees (including consulting and testifying experts), court costs,

  mediation fees and costs, deposition fees and costs, subpoena fees, witness fees,

  service of process fees, travel time, expense associated with the same and other

  costs associated with copies, long-distance phone calls and meals.” (Doc. 37,

  Ex. 1, ¶ 16(p)). Although HealthPlan’s contractual provision is broad and

  includes most of the categories of non-taxable costs requested, this report will

  address two specific categories that Healthplan should not recover.

        For the same reasons stated above about pro hac vice fees, HealthPlan

  should not recover the pro hac vice fees for out of state attorneys applying to

  litigate the case here.

        HealthPlan also requests its copyright registration fees ($6,895.00). (See

  Doc. 306, Ex. 4, p. 8). Registration of a copyright is not mandatory, but

  “Congress, wishing to encourage the development of a robust federal register

  of copyrights, provides certain incentives to copyright registrants.” Stern v.

  Doe, 978 F. Supp. 2d 1031, 1050 (C.D. Cal. 2011) (Gee, J.); see also 17 U.S.C. §

                                         67
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 68 of 71 PageID 7769




  408(a). “Under the Copyright Act of 1976, registration is a prerequisite to filing

  an infringement action.” Roberts v. Gordy, 877 F.3d 1024, 1029 (11th Cir. 2017)

  (citing 17 U.S.C. § 411(a)). Thus, copyright registration fees “are fees copyright

  holders pay to obtain additional rights, such as the right to sue.” Stern, 978 F.

  Supp. 2d at 1050; see also Bly v. Banbury Books, Inc., 638 F. Supp. 983, 989

  (E.D. Penn. 1986) (Lord, J.) (denying the plaintiff’s request for reimbursement

  of copyright registration fees because those fees are “not properly considered a

  cost of prosecuting this action for copyright infringement”). Thus, HealthPlan

  should not recover its copyright registration fees.

        After removing those categories, HealthPlan should recover $27,915.09

  in non-taxable costs.

  IV.   CONCLUSION

        As discussed above, the undersigned respectfully RECOMMENDS:

        1.    HealthPlan’s Motion for Default Judgment (Doc. 306) be

              GRANTED in part and DENIED in part.

        2.    A permanent injunction be entered against the Dixit defendants,

              but the language provided by HealthPlan does not “state its terms

              specifically”     or     “describe        in   reasonable       detail

              . . . the act or acts restrained.” Fed. R. Civ. 65(d)(1). HealthPlan

              should be allowed to provide a proposed permanent injunction that
                                         68
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 69 of 71 PageID 7770




              complies with the Rules of Civil Procedure and is understandable

              to any person or entity who would receive a copy (i.e. without case

              specific defined terms).

        3.    HealthPlan be awarded these damages:

              a.    For Count I, judgment be entered for:

                    i.     $2,481,936.00 in compensatory damages against Mr.

                           Dixit, Knowmentum, E-Integrate, and Media Shark

                           for   violating    the   DTSA   by   misappropriating

                           HealthPlan’s source code,

                    ii.    $723,825.84 in compensatory damages against Media

                           Shark for violating the DTSA by misappropriating the

                           HealthPlan’s Copyrighted Materials, and

                    iii.   $4,963,872.00 in exemplary damages as allowed

                           under the DTSA.

              b.    For Count IV, judgment be entered for $1,001,325.00 in

                    actual damages against Mr. Dixit, Knowmentum, Media

                    Shark, and E-Integrate for copyright infringement.

              c.    For Count VII, judgment be entered for $775,420.69 in

                    compensatory damages against E-Integrate for breach of the

                    HealthPlan-EI Agreement.
                                         69
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 70 of 71 PageID 7771




        4.    HealthPlan be awarded no punitive damages.

        5.    HealthPlan’s request for attorney’s fees and expenses be

              GRANTED in part and DENIED in part:

              a.    HealthPlan should be awarded $1,183,956.50 in attorney’s

                    fees for the law firm of Brinks Gilson & Lione.

              b.    HealthPlan should be awarded $9,341.50 in attorney’s fees

                    for the law firm of Akerman.

              c.    HealthPlan should be awarded the following in expenses:

                    i.     $1,850.20 in taxable costs and

                    ii.    $27,915.09 in non-taxable costs.

        6.    The prior awards for attorney’s fees and non-taxable costs (Doc.

              234; $36,490.00; Doc. 252, $5,800.00; Doc. 280, $29,967.07) be

              incorporated    into   the   final   judgment   against   Mr.    Dixit,

              Knowmentum, Media Shark, and E-Integrate.

        7.    The Clerk be directed to enter a final judgment 31 as follows:

              a.    $9,742,453.36 against Mr. Dixit, Knowmentum, Media

                    Shark, and E-Integrate to be jointly and severally liable,

              b.    $723,825.84 against Media Shark, and


  31This total amount includes the previously awarded attorney’s fees and costs (see
  paragraph 6) and the recommended attorney’s fees and costs from this report (see
  paragraph 5).
                                         70
Case 8:18-cv-02608-SDM-AAS Document 317 Filed 05/27/21 Page 71 of 71 PageID 7772




              c.    $775,420.69 against E-Integrate.

        8.    The final judgment should state that post-judgment interest at the

              statutory rate will accrue until paid in full.

        ENTERED in Tampa, Florida on May 27, 2021.




                             NOTICE TO PARTIES

        The parties have fourteen days from the date they are served a copy of

  this report to file written objections to this report’s proposed findings and

  recommendations. 28 U.S.C. § 636(b)(1)(C). Under 28 U.S.C. Section 636(b)(1),

  a party’s failure to object to this report’s proposed findings and

  recommendations waives that party’s right to challenge on appeal the district

  court’s order adopting this report’s unopposed factual findings and legal

  conclusions.


                                         71
